Exhibit 10.1

INDUSTRIAL LEASE AGREEMENT

THIS LEASE AGREEMENT (the "Lease") is made as of the " Lease Date" (as defined
in Section 37 herein) by and between STATELINE J, LLC, a Delaware limited
liability company ("Landlord"), and PRIORITY FULFILLMENT SERVICES, INC., a
Delaware corporation ("Tenant") (the words "Landlord" and "Tenant" to include
their respective legal representatives, successors and permitted assigns where
the context requires or permits).

W I T N E S S E T H:

1.Basic Lease Provisions.  The following constitute the basic provisions of this
Lease:

 

(a)

Demised Premises Address:1620 Stateline Road

Suite 101

Southaven, Mississippi  38671

 

(b)

Demised Premises Square Footage:

 

Time Period:

Square Footage

Lease Commencement Date through the Pre-Expansion Date (defined in Special
Stipulation Number 3 of Exhibit C):

approx. 145,800 sq. ft., as the same may be expanded due to Early Expansions in
accordance with Special Stipulation Number 3 of Exhibit C attached hereto (the
“Expansion Stip”)

Expansion Date through the Expiration Date:

approx. 275,400 sq. ft. (the entire building (the “Building”))

 

(c)

Building Square Footage:  approximately 275,400 sq. ft.

 

(d)

Annual Base Rent (as may be adjusted pursuant to the Expansion Stip):

 

Lease Year 1

$479,682.00 (plus the prorated amount for any Fractional Month per Section 3
hereof, if applicable)(annualized, where applicable)

Lease Year 2

$922,845.00

Lease Year 3

$941,301.96

Lease Year 4

$960,127.92

Lease Year 5

$979,330.44

Lease Year 6

$998,917.08

Lease Year 7

$1,018,895.40

Lease Year 8

$1,039,273.32

Lease Year 9

$1,060,058.88

Lease Year 10

$1,081,260.00

 

(e)

Monthly Base Rent Installments (as may be adjusted pursuant to the Expansion
Stip):

 

Lease Year 1

$0.00 (months 1-3)

 

$39,973.50  (months 4-12) (plus the prorated amount for any Fractional Month per
Section 3 hereof, if applicable)

Lease Year 2

$76,903.75

Lease Year 3

$78,441.83

Lease Year 4

$80,010.66

Lease Year 5

$81,610.87

Lease Year 6

$83,243.09

Lease Year 7

$84,907.95

Lease Year 8

$86,606.11

Lease Year 9

$88,338.24

Lease Year 10

$90,105.00

 

 

--------------------------------------------------------------------------------

 

 

(f)

Lease Commencement Date:The date Landlord Substantially Completes the Phase I
Improvements (as such terms are defined in Sections 17(f) and 8(a) hereof) 

 

(g)

Base Rent Commencement Date: Three (3) months after the Lease Commencement Date

 

(h)

Expiration Date:  The last day of the one hundred twentieth (120th) full
calendar month after the Lease Commencement Date.

 

(i)

Primary Term:  One Hundred Twenty (120) months after the Lease Commencement Date
plus, in the event the Lease Commencement Date does not occur on the first (1st)
day of a calendar month, the period from and including the Base Rent
Commencement Date to and including the last day of the calendar month in which
the Base Rent Commencement Date occurs (if applicable, the “Fractional Month”)

 

(j)

Tenant's Operating Expense Percentage:

 

Lease Commencement Date –

 

Pre- Expansion Date

52.94% (as may be adjusted pursuant to the Expansion Stip)

 

 

Expansion Date – Expiration Date  

100%

 

(k)

Security Deposit: $50,000.00, subject to the terms of Section 5 hereof

 

(l)

Permitted Use:  Storage and distribution of durable and non-durable consumer and
business goods and products, and office and administrative uses reasonably
ancillary thereto (collectively, the “Initial Use”), or, subject to the
limitations hereinafter specified, for any other lawful distribution center
and/or warehousing use; provided, however, that Tenant shall obtain Landlord’s
prior written consent to a use which is different from the Initial Use and which
involves the distribution, warehousing or other handling or use of either (1)
Hazardous Substances (as defined in Section 16) not used by Tenant in its
Initial Use and which would materially increase the risk of Contamination (as
defined in Section 16) or materially adversely affect the value or marketability
of the Demised Premises if a Contamination involving such Hazardous Substances
were to occur, or (2) noxious substances not used by Tenant in its Initial Use
and which would likely cause or create a nuisance or trespass for, or otherwise
disturb the quiet enjoyment of, any other tenant and occupant of the Building
(as hereinafter defined), and provided further, however, that Tenant's use of
the Demised Premises (i) shall never include any use prohibited by any provision
contained in this Lease (including, without limitation, Section 16 hereof), (ii)
shall never extend to or allow the use or storage of radioactive or biohazardous
materials at the Demised Premises, or any use wherein a Hazardous Substance (as
defined in Section 16) constitutes the principal or primary product of the
business to be conducted at the Demised Premises, (iii) shall never include any
heavy manufacturing, and (iv) must not result in a material increase in the wear
and tear on the Demised Premises, as compared to the Initial Use.

 

(m)

Address for notice:

 

 

Landlord:

Stateline J, LLC

 

 

c/o IDI Gazeley

 

 

1100 Peachtree Street, Suite 1000

 

 

Atlanta, Georgia 30309

 

 

Attn:  Director - Lease Administration

 

 

 

 

Tenant:

Priority Fulfillment Services, Inc.

 

 

505 Millennium Dr.

 

 

Allen, TX 75013

 

 

Attn:  Chief Financial Officer

 

 

(n)

Address for rental payments:

 

 

Stateline J, LLC

 

c/o IDI Gazeley

 

1100 Peachtree Street, Suite 1000

 

Atlanta, Georgia 30309

 

--------------------------------------------------------------------------------

 

 

(o)

Broker(s):Jones Lang LaSalle (Tenant’s Broker)  

CBRE, Inc. (Landlord’s Broker)

 

(p)

Guarantor(s): PFSweb, Inc.

2.Demised Premises.  For and in consideration of the rent hereinafter reserved
and the mutual covenants hereinafter contained, Landlord does hereby lease and
demise unto Tenant, and Tenant does hereby hire, lease and accept, from Landlord
all upon the terms and conditions hereinafter set forth the following premises,
referred to as the "Demised Premises", as outlined on Exhibit A attached hereto
and incorporated herein:  an agreed upon approximately 145,800 square feet of
space labeled as “Phase I” on Exhibit A (and being referred to as such herein);
as the same may be increased pursuant to the Expansion Stip, and as the same
will in any event be increased automatically to also include the entirety of the
Expansion Space  (the remainder of the Building, approximately 275,400 square
feet of space in all) effective as of the Expansion Date pursuant to the
Expansion Stip.  The Building is commonly referred to as Building J of Stateline
Business Park (the "Project") in DeSoto County, Mississippi.  The parties
acknowledge that the number of square feet recited above has been conclusively
determined and is not subject to contest by either party.

3.Term.  To have and to hold the Demised Premises for a preliminary term (the
"Preliminary Term") commencing on the Lease Date and ending on the day
immediately preceding the Lease Commencement Date as set forth in Section 1(f),
and a primary term (the "Primary Term") commencing on the Lease Commencement
Date and terminating on the Expiration Date as set forth in Section 1(h), as the
Lease Commencement Date and the Expiration Date may be revised pursuant to
Section 17 (the Preliminary Term, the Primary Term, and any and all extensions
thereof, herein referred to as the "Term").  The term "Lease Year", as used in
this Lease, shall mean the 12-month period commencing on the Lease Commencement
Date, and each 12-month period thereafter during the Term; provided, however,
that if the Lease Commencement Date is a day other than the first day of a
calendar month, the first Lease Year shall include the resulting Fractional
Month and shall extend through the end of the twelfth (12th) full calendar month
following the Lease Commencement Date.

4.Base Rent.  Tenant shall pay to Landlord at the address set forth in Section
1(n), as base rent for the Demised Premises, commencing on the Base Rent
Commencement Date and continuing throughout the Term in lawful money of the
United States, the annual amount set forth in Section 1(d) payable in equal
monthly installments as set forth in Section 1(e) (the "Base Rent"), payable in
advance, without demand and without abatement, reduction, set-off or deduction,
on the first day of each calendar month during the Term.  If the Base Rent
Commencement Date shall fall on a day other than the first day of a calendar
month, the Base Rent shall be apportioned pro rata on a per diem basis for the
resulting Fractional Month (which pro rata payment shall be due and payable on
the Base Rent Commencement Date).  No payment by Tenant or receipt by Landlord
of rent hereunder shall be deemed to be other than on account of the amount due,
and no endorsement or statement on any check or any letter accompanying any
check or payment of rent shall be deemed an accord and satisfaction, and
Landlord may accept such check as payment without prejudice to Landlord's right
to recover the balance of such installment or payment of rent or pursue any
other remedies available to Landlord.

5. Security Deposit.  On or before the date which is six (6) months prior to the
Expiration Date (or earlier termination date), Tenant will pay to Landlord the
sum set forth in Section 1(k) (the "Security Deposit") as security for the full
and faithful performance by Tenant of each and every term, covenant and
condition of this Lease.    In the event that Tenant is in default under this
Lease, Landlord may retain or draw on the Security Deposit for the payment of
any sum due Landlord or which Landlord may expend or be required to expend by
reason of Tenant's default or failure to perform; provided, however, that any
such retention by Landlord shall not be or be deemed to be an election of
remedies by Landlord or viewed as liquidated damages, it being expressly
understood and agreed that Landlord shall have the right to pursue any and all
other remedies available to it under the terms of this Lease or otherwise.  In
the event all or any portion of the Security Deposit is so retained by Landlord,
Tenant shall, within five (5) days of demand therefor from Landlord, replenish
the Security Deposit to the full amount set forth in Section 1(k) (and Tenant’s
failure to do so shall constitute an immediate Event of Default, without any
further notice or demand from Landlord).  In the event that Tenant shall comply
with all of the terms, covenants and conditions of this Lease, the Security
Deposit shall be returned to Tenant within thirty (30) days after the later of
(a) the Expiration Date or (b) the date that Tenant delivers possession of the
Demised Premises to Landlord.  In the event of a sale of the Building, Landlord
shall have the right to transfer the Security Deposit to the purchaser, and upon
written confirmation of acceptance of the Security Deposit by such purchaser,
Landlord shall be released from all liability for the return of the Security
Deposit.  Tenant shall not assign or encumber the money deposited as security,
and neither Landlord nor its successors or assigns shall be bound by any such
assignment or encumbrance.

6. Operating Expenses and Additional Rent.

(a) Tenant agrees to pay as Additional Rent (as defined in Section 6(b) below)
its proportionate share of Operating Expenses (as hereinafter
defined).  "Operating Expenses" shall be defined as, without duplication, all
reasonable expenses for operation, repair,

 

--------------------------------------------------------------------------------

 

replacement and maintenance as necessary to keep the Building and the common
areas, driveways, and parking areas associated therewith (collectively, the
"Building Common Area") fully operational and in good order, condition and
repair, including but not limited to, utilities for the Building Common Area,
utility lines located between the street and the Building (that are not
installed by a tenant specifically for its own use to the exclusion of other
tenants in the Building), expenses associated with the driveways and parking
areas (including sealing and restriping, and trash, snow and ice removal), roof
(including seals between skylights), security systems, fire detection and
prevention systems, lighting facilities, landscaped areas, walkways, painting
and caulking, directional signage, curbs, drainage strips, sewer lines, all
charges assessed against or attributed to the Building pursuant to any
applicable easements, covenants, restrictions, agreements, declaration of
protective covenants or development standards, property management fees (in an
amount annually not to exceed three percent (3%) of the annual Rent), all real
property taxes and special assessments imposed upon the Building, the Building
Common Area and the land on which the Building and the Building Common Area are
constructed, all costs of insurance paid by Landlord with respect to the
Building and the Building Common Area (including, without limitation,
commercially reasonable deductibles), and costs of improvements to the Building
and the Building Common Area required by any law, ordinance or regulation
enacted or promulgated after the Lease Commencement Date and applicable to the
Building and the Building Common Area generally (and not because of the
particular use of the Building or the Building Common Area by a particular
tenant), which cost shall be amortized on a straight line basis over the useful
life of such improvement, as reasonably determined by Landlord in accordance
with generally accepted accounting principles consistently applied
(“GAAP”).  Operating Expenses shall not include expenses for the costs of any
maintenance and repair required to be performed by Landlord at its own expense
under Section (10)(b) or the Operating Expense Exclusions as defined in Special
Stipulation Number 13 of Exhibit C attached hereto.  Further, Operating Expenses
shall not include the costs for capital improvements unless such costs are
incurred for the purpose of causing a material decrease in the Operating
Expenses of the Building or the Building Common Area or are incurred with
respect to improvements made to comply with laws, ordinances or regulations as
described above.  Operating Expenses shall be accounted for in accordance with
GAAP.  The proportionate share of Operating Expenses to be paid by Tenant shall
be a percentage of the Operating Expenses based upon the proportion that the
square footage of the Demised Premises bears to the total square footage of the
Building (such figure referred to as "Tenant's Operating Expense Percentage" and
set forth in Section 1(j)); provided that, as to management fees, Tenant shall
pay Landlord the management fees directly attributable to the Rent (as
hereinafter defined) payable hereunder with respect to the Demised Premises, and
not Tenant’s Operating Expense Percentage of the management fees payable on the
entire Building, and, for each Lease Year during the Primary Term (and in no
event during any extended term), such management fees shall not exceed three
percent (3%) of the total amount of Base Rent and Operating Expenses payable
hereunder during each such Lease Year during the Primary Term.  Prior to or
promptly after the beginning of each calendar year during the Term, Landlord
shall estimate the total amount of Operating Expenses to be paid by Tenant
during each such calendar year and Tenant shall pay to Landlord one-twelfth
(1/12) of such sum on the first day of each calendar month during each such
calendar year, or part thereof, during the Term.  Within a reasonable time after
the end of each calendar year, Landlord shall submit to Tenant a statement of
the actual amount of Operating Expenses for such calendar year, and the actual
amount owed by Tenant, and within thirty (30) days after receipt of such
statement, Tenant shall pay any deficiency between the actual amount owed and
the estimates paid during such calendar year, or in the event of overpayment,
Landlord shall credit the amount of such overpayment toward the next installment
of Operating Expenses owed by Tenant or remit such overpayment to Tenant if the
Term has expired or has been terminated and no Event of Default exists
hereunder, subject, however, to Tenant’s rights under Special Stipulation Number
7 of Exhibit C of this Lease.  The obligations in the immediately preceding
sentence shall survive the expiration or any earlier termination of this
Lease.  If the Lease Commencement Date shall fall on other than the first day of
the calendar year, and/or if the Expiration Date shall fall on other than the
last day of the calendar year, Tenant's proportionate share of the Operating
Expenses for such calendar year shall be apportioned pro-rata.

(b)Any amounts required to be paid by Tenant hereunder (in addition to Base
Rent) and any charges or expenses incurred by Landlord on behalf of Tenant under
the terms of this Lease shall be considered "Additional Rent" payable in the
same manner and upon the same terms and conditions as the Base Rent reserved
hereunder except as set forth herein to the contrary (all such Base Rent and
Additional Rent sometimes being referred to collectively herein as "Rent").  Any
failure on the part of Tenant to pay such Additional Rent when and as the same
shall become due shall entitle Landlord to the remedies available to it for
non-payment of Base Rent.  Tenant's obligations for payment of Additional Rent
shall begin to accrue on the Lease Commencement Date regardless of the Base Rent
Commencement Date.

(c)If applicable in the jurisdiction where the Demised Premises are located,
Tenant shall pay and be liable for all rental, sales, use and inventory taxes or
other similar taxes, if any, on the amounts payable by Tenant hereunder levied
or imposed by any city, state, county or other governmental body having
authority, such payments to be in addition to all other payments required to be
paid Landlord by Tenant under the terms of this Lease.  Such payment shall be
made by Tenant directly to such governmental body if billed to Tenant, or if
billed to Landlord, such payment shall be paid concurrently with the payment of
the Base Rent, Additional Rent, or such other charge upon which the tax is
based, all as set forth herein.

(d)Landlord currently reasonably estimates that Operating Expenses for the
Building for calendar year 2016 (not including property taxes and property
insurance) will be $.38 per square foot of the Building.

 

--------------------------------------------------------------------------------

 

7.Use of Demised Premises. 

(a)The Demised Premises shall be used for the Permitted Use set forth in Section
1(l) and for no other purpose without Landlord’s prior written consent, which
consent shall not be unreasonably withheld, conditioned or delayed.

(b)Tenant will permit no liens to attach or exist against the Demised Premises
(other than for ad valorem real property taxes for the current year), and shall
not commit any waste.

(c)The Demised Premises shall not be used for any illegal purposes, and Tenant
shall not allow, suffer, or permit any vibration, noise, odor, light or other
effect to occur within or around the Demised Premises that constitutes a
nuisance or trespass for Landlord or any occupant of the Building or an
adjoining building, its customers, agents, or invitees.  Upon notice by Landlord
to Tenant that any of the aforesaid prohibited uses are occurring, Tenant agrees
to promptly remove or control the same.

(d)Tenant shall not in any way violate any law, ordinance or restrictive
covenant affecting the Demised Premises, and shall not in any manner use the
Demised Premises so as to cause cancellation of, prevent the use of, or increase
the rate of, the fire and extended coverage insurance policy required
hereunder.  Landlord makes no (and does hereby expressly disclaim any) covenant,
representation or warranty as to the Permitted Use being allowed by or being in
compliance with any applicable laws, rules, ordinances or restrictive covenants
now or hereafter affecting the Demised Premises, and any zoning letters, copies
of zoning ordinances or other information from any governmental agency or other
third party provided to Tenant by Landlord or any of Landlord's agents or
employees shall be for informational purposes only, Tenant hereby expressly
acknowledging and agreeing that Tenant shall conduct and rely solely on its own
due diligence and investigation with respect to the compliance of the Permitted
Use with all such applicable laws, rules, ordinances and restrictive covenants
and not on any such information provided by Landlord or any of its agents or
employees.

(e)In the event insurance premiums pertaining to the Demised Premises, the
Building, or the Building Common Area, whether paid by Landlord or Tenant, are
increased over the least hazardous rate available due to the nature of the use
of the Demised Premises by Tenant, Tenant shall pay such additional amount as
Additional Rent.  Landlord shall promptly notify Tenant of any such increase.

8.Insurance.

(a)From and after the Lease Commencement Date or any earlier date upon which
Tenant enters or occupies the Demised Premises or any portion thereof, Tenant
will carry and maintain, at its sole cost and expense, the following insurance
coverages:

 

Policy

Minimum Coverage Limits

Terms

Commercial General Liability

Primary: $1,000,000 per occurrence, $1,000,000 aggregate.

 

“Following Form” Excess Liability: $10,000,000 per occurrence, $10,000,000
aggregate, per policy year.

· Must be written on an occurrence (not claims made) basis.

· Includes Broad Form Contractual Liability coverage or reasonable equivalent
thereto.

· Must cover Premises and related dock areas (including dock ramps) and Tenant’s
use thereof.

· Extends to liability of Tenant arising out of indemnities by Tenant in Section
11.

Commercial Auto Liability

$1,000,000 combined single limit

· Must cover operations of all owned, hired and non-owned vehicles.

Workers Compensation

As required by statute in state where Building is located.

 

Employer’s Liability

$1,000,000 per accident, per employee and policy limit

· Must include a waiver of subrogation provision in favor of Landlord, any
lender of Landlord, and any property manager designated by Landlord.

 

Special Form Property Insurance

Improvements: 100% of the actual replacement value of all tenant improvements
(including, without limitation the Phase 1 Improvements and Phase 2 Improvements
(collectively, the “Improvements” (as reasonably determined by Landlord).

Trade Fixtures and Personal Property of Tenant: 100% of the full replacement
value from time to time during the Term.

· Must include for the perils of earthquake, regardless of quake zone.

· Deductible shall not exceed $150,000/occurrence.

· Improvements coverage shall also name Landlord and any lender of Landlord as
“loss payee”.

· All proceeds relating to Improvements coverage shall be used solely for
repair, construction and restoration or replacement of Improvements, unless the
Lease terminates pursuant to Section 20.

 

 

--------------------------------------------------------------------------------

 

 

Landlord reserves the right to require Tenant to procure insurance in amounts
and against such other risks as Landlord may reasonably require to cover such
risks as may be customarily insured from time to time during the Term by prudent
owners of similar properties.

(b)All policies of the insurance provided for in Section 8(a) shall:

(i)Be issued by insurance companies: (1) with a rating of not less than "A"; (2)
having a financial size of not less than Class X in the most current available
"Best's Insurance Reports"; and (3) licensed to do business in the state in
which the Building is located.

(ii)Name Landlord, Landlord’s property manager, Lender and any other party
reasonably designated by Landlord, as an additional insured on a primary and
non-contributory basis, with the exception of Worker’s Compensation, Employer’s
Liability and Special Form Property Insurance described in Section 8(a).

(iii)Be delivered to Landlord through a certificate of insurance on an Acord
form 25, 27, or 28, as applicable, evidencing the required lines of coverage,
insurance limits and coverage endorsements set forth in this Lease prior to the
Lease Commencement Date or any earlier entry into the Demised Premises by Tenant
or Tenant’s Affiliates and thereafter at least 30 days prior to the expiration
of each such policy, and, as often as any such policy shall expire or
terminate.  Renewal or additional policies shall be procured and maintained by
Tenant in like manner and to like extent.

(iv)Contain a provision that the insurer will give to the first named insured at
least 30 days advance written notice of policy cancellation for reasons other
than non-payment of premium and 10 days advance written notice of policy
cancellation for non-payment of premium. Furthermore: (1) if Tenant intends to
provide substitute coverage or change its insurance carrier, Tenant shall give
to Landlord at least 30 days advance written notice of any such substitution or
change; and (2) Tenant shall provide to Landlord, within 3 days after receipt, a
copy of any notice of cancellation or change of coverage sent to Tenant by any
carrier providing any of the insurance policies provided by Tenant pursuant to
this Section 8.

(c)If Tenant shall fail to carry and maintain the insurance coverage required by
this Section 8, Landlord may, upon seven (7) days advanced written notice to
Tenant (unless such coverage will lapse, in which event no such notice shall be
necessary), procure such policies of insurance and Tenant shall promptly
reimburse Landlord therefor.  If such coverage is procured by Landlord, Tenant
shall pay to Landlord an administrative fee equal to 10% of the associated
insurance premiums for the coordination of coverage.

(d)Notwithstanding anything to the contrary contained in this Lease, Landlord
hereby releases Tenant, and Tenant hereby releases Landlord, Lender and their
respective partners, principals, members, officers, shareholders, directors,
agents, employees and affiliates from any and all liability for loss, damage or
injury to the property of the other, whether located in or about the Demised
Premises or elsewhere, which is caused by or results from a peril, event or
happening which is covered by insurance actually carried and in force at the
time of the loss (or which would have been covered but for a failure to maintain
insurance coverage that was required to be maintained under this Lease) by the
party sustaining such loss.  Each of Landlord and Tenant hereby waives all
rights of subrogation of its insurers and shall cause its insurance policies to
be endorsed such that said waiver of subrogation shall not affect the right of
the insured to recover thereunder.

9.Utilities. During the Term, Tenant shall promptly pay as billed to Tenant all
rents and charges for water and sewer services and all costs and charges for
gas, steam, electricity, fuel, light, power, telephone, heat and any other
utility or service used or consumed in or servicing the Building and all other
costs and expenses involved in the care, management and use thereof as charged
by the applicable utility companies to Tenant.  All such utilities shall be
separately metered and billed to Tenant, and Tenant shall establish an account
with the utility provider with respect to each such separately metered
utility.  Tenant’s obligation for payment of all utilities for the entire
Building (including, without limitation, the Expansion Space) shall commence on
the earlier of the Lease Commencement Date or Tenant’s actual occupancy of all
or any portion of the Demised Premises, including any period of occupancy prior
to the Lease Commencement Date, regardless of whether or not Tenant conducts
business operations during such period of occupancy.  If Tenant fails to pay any
utility bills or charges, Landlord may, at its option and upon reasonable
written notice to Tenant, pay the same and in such event, the amount of such
payment, together with interest thereon at the Interest Rate as defined in
Section 32 from the date of such payment by Landlord, will be added to Tenant's
next payment due as Additional Rent.

10.Maintenance and Repairs.

(a)Tenant shall, at its own cost and expense, maintain in good condition and
repair and replace as necessary the interior of the Demised Premises, including
but not limited to the heating, air conditioning and ventilation systems, glass,
windows and doors, sprinkler, all plumbing and sewage systems, fixtures,
interior walls, floors (including floor slabs), dock areas, dock ramps,

 

--------------------------------------------------------------------------------

 

ceilings, storefronts, plate glass, skylights, all electrical facilities and
equipment including, without limitation, lighting fixtures, lamps, fans and any
exhaust equipment and systems, electrical motors, and all other appliances and
equipment (including, without limitation, dock levelers, dock shelters, dock
seals and dock lighting) of every kind and nature located in, upon or about the
Demised Premises, except as to such maintenance, repair and replacement as is
the obligation of Landlord pursuant to Section 10(b).  During the Term, Tenant
shall maintain in full force and effect a service contract for the maintenance
of the heating, ventilation and air conditioning systems with an entity
reasonably acceptable to Landlord; provided, however, that during the one year
period following the Lease Commencement Date, such service contract shall be
maintained with the contractor that installed the heating, ventilation and air
conditioning systems and shall provide for at least two preventive maintenance
service calls during such one year period.  Tenant shall deliver to Landlord (i)
a copy of said service contract prior to the Lease Commencement Date, and (ii)
thereafter, a copy of a renewal or substitute service contract within thirty
(30) days prior to the expiration of the existing service contract.  Tenant's
obligation shall exclude any maintenance, repair and replacement required
because of the act or negligence of Landlord, its employees, contractors or
agents, which shall be the responsibility of Landlord. 

(b)Landlord shall, at its own cost and expense, maintain in good condition and
repair the foundation (beneath the floor slab), structural components of the
Building (including, without limitation the structural aspects of the roof
joists, columns, and footings and external walls) (exclusive of painting and
caulking, the cost of which will be included in Operating Expenses in accordance
with Section 6 hereof) and replace the roof if and when necessary).  Landlord's
obligation shall exclude the cost of any maintenance or repair required because
of the act (exclusive of ordinary wear and tear resulting from the Permitted
Use) or negligence of Tenant or any of Tenant's subsidiaries or affiliates, or
any of Tenant’s or such subsidiaries’ or affiliates’ agents, contractors,
employees, licensees or invitees (collectively, "Tenant's Affiliates"), the cost
of which shall be the responsibility of Tenant.  Landlord will also, at its own
cost and expense, cause any necessary repairs or replacements necessitated by
the gross negligence or willful misconduct of Landlord.  Landlord shall never
have any obligation to repair, maintain or replace, pursuant to this subsection
10(b) or any other provision of this Lease, any Tenant’s Change (as defined in
Section 18 hereof).

(c)Unless the same is caused solely by the negligent action or inaction of
Landlord, its employees or agents, and is not covered by the insurance required
to be carried by Tenant pursuant to the terms of this Lease, Landlord shall not
be liable to Tenant or to any other person for any damage occasioned by failure
in any utility system or by the bursting or leaking of any vessel or pipe in or
about the Demised Premises, or for any damage occasioned by water coming into
the Demised Premises or arising from the acts or neglects of occupants of
adjacent property or the public.

11.Tenant's Personal Property; Indemnity.  All of Tenant's personal property in
the Demised Premises shall be and remain at Tenant's sole risk.  Landlord, its
agents, employees and contractors, shall not be liable for, and Tenant hereby
releases Landlord from, any and all liability for theft thereof or any damage
thereto occasioned by any act of God or by any acts, omissions or negligence of
any persons, except to the extent such damage is not covered by the insurance
required to be carried by Tenant under this Lease  AND caused by the negligence
or willful misconduct of Landlord, its agents, employees or
contractors.  Landlord, its agents, employees and contractors, shall not be
liable for any injury to the person or property of Tenant or other persons in or
about the Demised Premises, Tenant expressly agreeing to indemnify and save
Landlord, its agents, employees and contractors, harmless, in all such cases,
except, in the case of personal injury only, to the extent not covered by the
insurance required to be carried by Tenant under this Lease  AND caused by the
negligence or willful misconduct of Landlord, its agents, employees and
contractors.  Tenant further agrees to indemnify and reimburse Landlord for any
costs or expenses, including, without limitation, reasonable attorneys' fees,
that Landlord reasonably may incur in investigating, handling or litigating any
such claim against Landlord by a third person, unless such claim arose is not
covered by the insurance required to be carried by Tenant under this Lease  AND
arose from the negligence or willful misconduct of Landlord, its agents,
employees or contractors.  The provisions of this Section 11 shall survive the
expiration or earlier termination of this Lease with respect to any damage,
injury or death occurring before such expiration or termination.

12.Tenant's Fixtures.  Tenant shall have the right to install in the Demised
Premises trade fixtures required by Tenant or used by it in its business, and if
installed by Tenant, to remove any or all such trade fixtures from time to time
during and upon termination or expiration of this Lease, provided no Event of
Default, as defined in Section 22, then exists; provided, however, that Tenant
shall repair and restore any damage or injury to the Demised Premises (to the
condition in which the Demised Premises existed prior to such installation,
reasonable wear and tear that would have occurred without such installation,
excepted) caused by the installation and/or removal of any such trade fixtures.

13.Signs.  No sign, advertisement or notice shall be inscribed, painted,
affixed, or displayed on the windows or exterior walls of the Demised Premises
or on any public area of the Building, except in such places, numbers, sizes,
colors and styles as are approved in advance in writing by Landlord (which will
not be unreasonably withheld, conditioned or delayed), and which conform to all
applicable laws, ordinances, or covenants affecting the Demised
Premises.  Notwithstanding the foregoing, Tenant shall have the right to affix
one (1) identification sign to the exterior of the Demised Premises and to
install one (1) monument identification sign in the Building Common Area,
provided Tenant and such signs otherwise comply with the terms and conditions of
this Section 13.  Any

 

--------------------------------------------------------------------------------

 

and all signs installed or constructed by or on behalf of Tenant pursuant hereto
shall be installed, maintained and removed by Tenant at Tenant's sole cost and
expense. 

14.Reserved.

15.Governmental Regulations.  Tenant shall promptly comply throughout the Term,
at Tenant's sole cost and expense, with all present and future laws, ordinances,
orders, rules, regulations or requirements of all federal, state and municipal
governments and appropriate departments, commissions, boards and officers
thereof (collectively, "Governmental Requirements") relating to (a) all or any
part of the Demised Premises, and (b) the use or manner of use of the Demised
Premises and the Building Common Area; provided, however, that Landlord shall be
solely responsible for making all changes necessitated by violations of
applicable Governmental Requirements that are in effect as of the Lease
Commencement Date.  Tenant shall also observe and comply with the requirements
of all policies of public liability, fire and other policies of insurance at any
time in force with respect to the Demised Premises.  Without limiting the
foregoing, if as a result of one or more Governmental Requirements it is
necessary, from time to time during the Term, to perform an alteration or
modification of the Demised Premises, the Building, or the Building Common Area
(a "Code Modification") which is made necessary as a result of the specific use
being made by Tenant of the Demised Premises or a Tenant’s Change, then such
Code Modification shall be the sole and exclusive responsibility of Tenant in
all respects; any such Code Modification shall be promptly performed by Tenant
at its expense in accordance with the applicable Governmental Requirement and
with Section 18 hereof.  If as a result of one or more Governmental Requirements
it is necessary from time to time during the Term to perform a Code Modification
which (i) would be characterized as a capital expenditure under  GAAP and
(ii) is not made necessary as a result of the specific use being made by Tenant
of the Demised Premises (as distinguished from an alteration or modification
which would be required to be made by the owner of any warehouse-office building
comparable to the Building irrespective of the use thereof by any particular
occupant) or a Tenant’s Change (Tenant will be solely responsible for 100% of
any such costs), then (a) Landlord shall have the obligation to perform the Code
Modification at its expense, (b) the cost of such Code Modification shall be
amortized on a straight-line basis over the useful life of the item in question,
in accordance with GAAP, and (c) , Tenant shall be obligated to pay (as
Additional Rent, payable in the same manner and upon the same terms and
conditions as the Base Rent reserved hereunder) for the proportion of such
amortized costs attributable to the remainder of the Term, including any
extensions thereof.  Tenant shall promptly send to Landlord a copy of any
written notice received by Tenant requiring a Code Modification.

16.Environmental Matters.

(a)For purposes of this Lease:

(i)"Contamination" as used herein means the presence of or release of Hazardous
Substances (as hereinafter defined) into any environmental media from, upon,
within, below, into or on any portion of the Demised Premises, the Building, the
Building Common Area or the Project so as to require remediation, cleanup or
investigation under any applicable Environmental Law (as hereinafter defined).

(ii)"Environmental Laws" as used herein means all federal, state, and local
laws, regulations, orders, permits, ordinances or other requirements, which
exist now or as may exist hereafter, concerning protection of human health,
safety and the environment, all as may be amended from time to time including,
without limitation, the Comprehensive Environmental Response, Compensation and
Liability Act, 42 U.S.C. 9601 et seq. ("CERCLA") and the Resource Conservation
and Recovery Act, 42 U.S.C. 6901 et seq. ("RCRA").

(iii)"Hazardous Substances" as used herein means any hazardous or toxic
substance, material, chemical, pollutant, contaminant or waste as those terms
are defined by any applicable Environmental Laws and any solid wastes,
polychlorinated biphenyls, urea formaldehyde, asbestos, radioactive materials,
radon, explosives, petroleum products and oil.

(b)Landlord represents that, except as disclosed to Tenant in writing by
Landlord, to Landlord's actual knowledge, Hazardous Substances have not been
treated, stored or disposed of in violation of applicable Governmental
Requirements upon or within the Demised Premises or the Building Common Area.

(c)Tenant covenants that all its activities, and the activities of Tenant's
Affiliates (as defined herein), on the Demised Premises, the Building, or the
Project during the Term will be conducted in compliance with Environmental
Laws.  Tenant warrants that it is currently in compliance with all applicable
Environmental Laws and that there are no pending or threatened notices of
deficiency, notices of violation, orders, or judicial or administrative actions
involving alleged violations by Tenant of any Environmental Laws.  Tenant, at
Tenant's sole cost and expense, shall be responsible for obtaining all permits
or licenses or approvals under Environmental Laws necessary for Tenant's
operation of its business on the Demised Premises and shall make all
notifications and registrations required by any applicable Environmental
Laws.  Tenant, at Tenant's sole cost and expense, shall at all times comply with
the terms and conditions of all such permits, licenses, approvals, notifications
and registrations and with any other applicable

 

--------------------------------------------------------------------------------

 

Environmental Laws.  Tenant warrants that it has obtained, or will obtain prior
to the date required by the applicable Governmental Requirements, all such
permits, licenses or approvals and made, or will make prior to the date required
by the applicable Governmental Requirements, all such notifications and
registrations required by any applicable Environmental Laws necessary for
Tenant's operation of its business on the Demised Premises. 

(d)Tenant shall not cause or permit any Hazardous Substances to be brought upon,
kept or used in or about the Demised Premises, the Building, or the Project in
violation of any Environmental Law without the prior written consent of
Landlord, which consent shall not be unreasonably withheld; provided, however,
that the consent of Landlord shall not be required for the use at the Demised
Premises of cleaning supplies, toner for photocopying machines and other similar
materials, in containers and quantities reasonably necessary for and consistent
with normal and ordinary use by Tenant in the routine operation or maintenance
of Tenant's office equipment or in the routine janitorial service, cleaning and
maintenance for the Demised Premises.  For purposes of this Section 16, Landlord
shall be deemed to have reasonably withheld consent if Landlord determines that
the presence of such Hazardous Substance within the Demised Premises could
result in a risk of harm to persons or property or otherwise negatively affect
the value or marketability of the Building or the Project.

(e)Tenant shall not cause or permit the release of any Hazardous Substances by
Tenant or Tenant's Affiliates into any environmental media such as air, water or
land, or into or on the Demised Premises, the Building or the Project in any
manner that violates any Environmental Laws.  If such release shall occur,
Tenant shall (i) take all steps reasonably necessary to contain and control such
release and any associated Contamination, (ii) clean up or otherwise remedy such
release and any associated Contamination to the extent required by, and take any
and all other actions required under, applicable Environmental Laws and
(iii) notify and keep Landlord reasonably informed of such release and response.

(f)Regardless of any consents granted by Landlord pursuant to Section 16(d)
allowing Hazardous Substances upon the Demised Premises, Tenant shall under no
circumstances whatsoever cause or permit (i) any activity on the Demised
Premises which would cause the Demised Premises to become subject to regulation
as a hazardous waste treatment, storage or disposal facility under RCRA or the
regulations promulgated thereunder, (ii) the discharge of Hazardous Substances
into the storm sewer system serving the Project or (iii) the installation of any
underground storage tank or underground piping on or under the Demised Premises.

(g)Tenant shall and hereby does indemnify Landlord and hold Landlord harmless
from and against any and all expense, loss, and liability suffered by Landlord
(except to the extent that such expenses, losses, and liabilities arise out of
Landlord's own negligence or willful act), by reason of the  storage,
generation, release, handling, treatment, transportation, disposal, or
arrangement for transportation or disposal, of any Hazardous Substances (whether
accidental, intentional, or negligent) by Tenant or Tenant's Affiliates or by
reason of Tenant's breach of any of the provisions of this Section 16.  Such
expenses, losses and liabilities shall include, without limitation, (i) any and
all reasonable expenses that Landlord may incur to comply with any Environmental
Laws; (ii) any and all reasonable costs that Landlord may incur in studying or
remedying any Contamination at or arising from the Demised Premises, the
Building, or the Project; (iii) any and all reasonable costs that Landlord may
incur in studying, removing, disposing or otherwise addressing any Hazardous
Substances; (iv) any and all fines, penalties or other sanctions assessed upon
Landlord; and (v) any and all reasonable legal and professional fees and costs
incurred by Landlord in connection with the foregoing.  The indemnity contained
herein shall survive the expiration or earlier termination of this Lease.

17.Construction of Demised Premises.

(a)Within thirty (30) days after the Lease Date, Landlord shall prepare, at
Landlord’s sole cost and expense, and submit to Tenant, for Tenant’s approval, a
set of plans and specifications and/or construction drawings (collectively, the
"Plans and Specifications") based on the preliminary plans and specifications
and/or preliminary floor plans set forth on Exhibit B attached hereto and
incorporated herein, covering all work to be performed by Landlord in
constructing Improvements in the Demised Premises (all such Improvements to be
so constructed by Landlord being referred to as the “Landlord
Improvements”.  The portion of the Landlord Improvements to be located in Phase
1, and described as “Phase I Improvements” on Exhibit B are referred to herein
as the “Phase I Improvements”.  The portion of the Landlord Improvements to be
located in the Expansion Space and referred to as “Phase II” on Exhibit B are
referred to as the “Expansion Improvements”.  Tenant shall have no right to
request any changes to the Plans and Specifications which would materially alter
either the Demised Premises or the exterior appearance or basic nature of the
Building, as the same are contemplated by the Preliminary Plans.  If Tenant
fails to approve or request changes to the Plans and Specifications by ten (10)
days after its receipt thereof, then Tenant shall be deemed to have approved the
Plans and Specifications and the same shall thereupon be final.  If Tenant
requests any changes to the Plans and Specifications, Landlord shall make those
changes which are reasonably requested by Tenant and shall by ten (10) days of
its receipt of such request submit the revised portion of the Plans and
Specifications to Tenant.  Tenant may not thereafter disapprove the revised
portions of the Plans and Specifications unless Landlord has unreasonably failed
to incorporate reasonable comments of Tenant and, subject to the foregoing, the
Plans and Specifications, as modified by said revisions, shall be deemed to be
final upon the submission of said revisions to Tenant.  Landlord and Tenant
shall at all times in their respective preparation or review of the Plans and
Specifications, and of any revisions thereto, act

 

--------------------------------------------------------------------------------

 

reasonably and in good faith.  After Tenant has approved the Plans and
Specifications or the Plans and Specifications have otherwise been finalized
pursuant to the procedures set forth hereinabove, any subsequent changes to the
Plans and Specifications requested by Tenant (herein referred to as a "Change
Order") shall be at Tenant's sole cost and expense and subject to Landlord's
written approval, which approval shall not be unreasonably withheld, conditioned
or delayed.  In the event Landlord approves any such requested Change Order,
Landlord shall give written notice thereof to Tenant, which notice will specify
the Change Order approved by Landlord as well as the estimated incremental cost
thereof.  The cost to Tenant for Change Orders shall be Landlord's incremental
cost plus ten percent (10%) of such amount as Landlord's overhead. Tenant
acknowledges and agrees that Landlord shall be under no obligation to proceed
with any work related to the approved Change Order unless and until Tenant
delivers to Landlord an amount equal to the full estimated incremental cost of
such approved Change Order as reasonably determined by Landlord and which shall
be set forth in Landlord’s notice.  When the final incremental cost of any such
Change Order has been determined and incurred, Landlord and Tenant each agree to
pay or refund the amounts owed to the other with respect to such Change Order,
based on the estimated payment made to Landlord.  If after the Plans and
Specifications have been finalized pursuant to the procedures set forth
hereinabove Tenant requests a Change Order or any further changes to the Plans
and Specifications and, as a result thereof, Substantial Completion (as
hereinafter defined) of the Phase 1 Improvements is delayed, then for purposes
of establishing the Lease Commencement Date and any other date tied to the date
of Substantial Completion, Substantial Completion shall be deemed to mean the
date when Substantial Completion would have been achieved but for such Tenant
delay. 

(b)Landlord shall use reasonable speed and diligence to Substantially Complete
the Phase I Improvements by May 1, 2016, at Landlord's sole cost and expense,
and have Phase I ready for occupancy as soon as reasonably practicable, Landlord
will be required to ensure that the Expansion Improvements are Substantially
Complete prior to the Expansion Date, subject only to Delay.  Any delay caused
by any of the following is referred to as “Tenant Delay”:  (i) Tenant's failure
to approve or disapprove the Plans and Specifications as set forth in Section
17(a), (ii) Change Orders requested by Tenant after approval of the Plans and
Specifications and/or (iv) any other act or omission of Tenant or Tenant’s
Affiliates.  Except as specifically set forth in this Lease, no liability
whatsoever shall arise or accrue against Landlord by reason of its failure to
deliver or afford possession of the Demised Premises, and Tenant hereby releases
and discharges Landlord from and of any claims for damage, loss, or injury of
every kind whatsoever as if this Lease were never executed.  Notwithstanding the
foregoing, if Landlord fails to achieve Substantial Completion of the Phase I
Improvements on or before the seventieth (70th) day following the date on which
the Plans and Specifications are finalized pursuant to subsection 17(a) above
and Landlord has received all permits and approvals required by applicable
governmental authorities to construct the Landlord Improvements, as such date
may be extended by Delay (as hereinafter defined) (the “Outside Improvements
Date”), Tenant will have the right, as its sole and exclusive remedy (subject to
the additional termination remedy set forth hereinbelow), to a credit against
Rent equal to two (2) days of prorated monthly Rent for each day Substantial
Completion of the Phase I Improvements was delayed beyond the Outside
Improvements Date (excluding any days of Delay, as defined below) until said
credit is fully realized by Tenant.  For purposes of this Lease, "Delay" shall
mean (i) Tenant Delays, and (ii) such additional time as is equal to the time
lost by Landlord or Landlord's contractors or suppliers in connection with the
construction of the Landlord Improvements due to strikes or other labor troubles
(but in no event due to Landlord’s failure to pay such contractors or suppliers
as and when due), governmental restrictions and limitations, war or other
national emergency, non-availability of materials or supplies, delay in
transportation, accidents, floods, fire, damage or other casualties, weather or
other conditions, and other matters not within the reasonable control of
Landlord.

(c)Upon Substantial Completion of the Phase I Improvements, a representative of
Landlord and a representative of Tenant together shall inspect the Phase I
Improvements and generate a punchlist of defective or uncompleted items relating
to the completion of construction of the Phase I Improvements (the
"Punchlist").  Landlord shall, within a reasonable time after the Punchlist is
prepared and agreed upon by Landlord and Tenant, complete such incomplete work
and remedy such defective work as is set forth on the Punchlist.  All
construction work performed by Landlord shall be deemed approved by Tenant in
all respects except for items of said work which are not completed or do not
conform to the Plans and Specifications and which are included on the Punchlist.

(d)Reserved.

(e)Landlord hereby warrants to Tenant, which warranty shall survive for the two
(2) year period following the Lease Commencement Date, that (i) the materials
and equipment furnished by Landlord's contractors in the completion of the Phase
I Improvements will be of good quality and new, and (ii) such materials and
equipment and the work of such contractors shall comply with all applicable
laws, rules, regulations, building codes and insurance requirements and shall be
completed in accordance with the Plans and Specifications in all material
respects in a good and workmanlike manner and free from defects not inherent in
the quality required or permitted hereunder.  This warranty shall exclude
damages or defects caused by Tenant or Tenant's Affiliates, improper or
insufficient maintenance, improper operation, and normal wear and tear under
normal usage.

(f)For purposes of this Lease, the term "Substantial Completion" (or any
variation thereof) shall mean completion of construction of the Phase I
Improvements in accordance with the Plans and Specifications, subject only to
Punchlist

 

--------------------------------------------------------------------------------

 

items established pursuant to Section 17(c), as established by the delivery by
Landlord to Tenant of a certificate of occupancy or its equivalent (or temporary
certificate of occupancy or its equivalent) for Phase I issued by the
appropriate governmental authority, if a certificate is so required by a
governmental authority, or if not so required or if unavailable because of
unfinished work to be performed by Tenant, then by the delivery by Landlord to
Tenant of a Certificate of Substantial Completion for the Phase I Improvements
on Standard AIA Form G-704 certified by Landlord's architect.  In the event
Substantial Completion is delayed because of Tenant Delay, then for the purpose
of establishing the Lease Commencement Date and any other date tied to the date
of Substantial Completion, Substantial Completion shall be deemed to mean the
date when Substantial Completion of the Phase I Improvements would have been
achieved but for such delay. 

18.Tenant Alterations and Additions.

(a)  Tenant shall not make or permit to be made any alterations, improvements,
or additions to the Demised Premises (a "Tenant's Change"), without first
obtaining on each occasion Landlord's prior written consent (which consent
Landlord agrees not to unreasonably withhold) and Lender's prior written consent
(if such consent is required).  As part of its approval process, Landlord may
require that Tenant submit plans and specifications to Landlord, for Landlord's
approval or disapproval, which approval shall not be unreasonably withheld.  All
Tenant's Changes shall be performed in accordance with all legal requirements
applicable thereto and in a good and workmanlike manner with first-class
materials.  Tenant shall maintain insurance reasonably satisfactory to Landlord
during the construction of all Tenant's Changes.  If Landlord at the time of
giving its approval to any Tenant's Change notifies Tenant in writing that
approval is conditioned upon restoration, then Tenant shall, at its sole cost
and expense and at Landlord's option upon the termination or expiration of this
Lease, remove the same and restore the Demised Premises to its condition prior
to such Tenant's Change. Tenant shall have the right to request that Landlord
make the determination as to whether approval is conditioned on restoration, at
the time approval is given; if Tenant does make such a request by Landlord,
Landlord will make the determination and notify Tenant of same.  Landlord may
withhold consent to any Tenant's Change that affect the roof of the Building or
which is structural in nature or impairs the structural strength of the
Building, in Landlord’s sole discretion, or reduces its value, in Landlord’s
reasonable discretion.  Tenant shall pay the full cost of any Tenant's
Change.  Except as otherwise provided herein and in Section 12, or as otherwise
agreed at the time of a Tenant’s Change is approved, all Tenant's Changes and
all repairs and all other property attached to or installed on the Demised
Premises by or on behalf of Tenant (excluding racks, conveyers and related
equipment) shall immediately upon completion or installation thereof be and
become part of the Demised Premises and the property of Landlord without payment
therefor by Landlord and shall be surrendered to Landlord upon the expiration or
earlier termination of this Lease.

(b)To the extent permitted by law, all of Tenant's contracts and subcontracts
for such Tenant's Changes shall provide that no lien shall attach to or be
claimed against the Demised Premises or any interest therein other than Tenant's
leasehold interest in the Demised Premises, and that all subcontracts let
thereunder shall contain the same provision.  Whether or not Tenant furnishes
the foregoing, Tenant agrees to hold Landlord harmless from, and defend against
(with legal counsel acceptable to Landlord) all liens, claims and liabilities of
every kind, nature and description which may arise out of or in any way be
connected with such work.  Tenant shall not permit the Demised Premises to
become subject to any mechanics', laborers' or materialmen's lien on account of
labor, material or services furnished to Tenant or claimed to have been
furnished to Tenant in connection with work of any character performed or
claimed to have been performed for the Demised Premises by, or at the direction
or sufferance of Tenant and if any such liens are filed against the Demised
Premises, Tenant shall promptly discharge the same; provided, however, that
Tenant shall have the right to contest, in good faith and with reasonable
diligence, the validity of any such lien or claimed lien if Tenant shall give to
Landlord, within fifteen days after demand, such security as may be reasonably
satisfactory to Landlord to assure payment thereof and to prevent any sale,
foreclosure, or forfeiture of Landlord's interest in the Demised Premises by
reason of non-payment thereof; provided further that on final determination of
the lien or claim for lien, Tenant shall immediately pay any judgment rendered,
with all proper costs and charges, and shall have the lien released and any
judgment satisfied.  If Tenant fails to post such security or does not
diligently contest such lien, Landlord may, without investigation of the
validity of the lien claim, discharge such lien and Tenant shall reimburse
Landlord upon demand for all costs and expenses incurred in connection
therewith, which expenses shall include any attorneys' fees, paralegals' fees
and any and all costs associated therewith, including litigation through all
trial and appellate levels and any costs in posting bond to effect a discharge
or release of the lien.  Nothing contained in this Lease shall be construed as a
consent on the part of Landlord to subject the Demised Premises to liability
under any lien law now or hereafter existing of the state in which the Demised
Premises are located.

19.Services by Landlord.  Landlord shall be responsible for providing for
maintenance of the Building Common Area, and, except as required by Section
10(b) hereof or as otherwise specifically provided for herein, Landlord shall be
responsible for no other services whatsoever.  Tenant, by payment of Tenant's
share of the Operating Expenses, shall pay Tenant's pro rata share of the
expenses incurred by Landlord hereunder.

20.Fire and Other Casualty.  In the event the Demised Premises are damaged by
fire or other casualty insured by Landlord, Landlord agrees to promptly restore
and repair the Demised Premises at Landlord's expense, including the
Improvements to

 

--------------------------------------------------------------------------------

 

be insured by Tenant, but only to the extent Landlord receives insurance
proceeds therefor, including the proceeds from the insurance required to be
carried by Tenant on the Improvements (Landlord being responsible for the amount
of any risk retained by Landlord to the extent Landlord does not carry coverage
at one hundred percent (100%) of the replacement value of the Building,
exclusive of fixtures and property required to be insured by Tenant under this
Lease).  Notwithstanding the foregoing, in the event that the Demised Premises
are (i) in the reasonable opinion of Landlord, so destroyed that they cannot be
repaired or rebuilt within two hundred seventy (270) days after the date of such
damage; or (ii) destroyed by a casualty which is not covered by Landlord's
insurance, or if such casualty is covered by Landlord's insurance but Lender or
other party entitled to insurance proceeds fails to make such proceeds available
to Landlord in an amount sufficient for restoration of the Demised Premises,
then Landlord shall give written notice to Tenant of such determination (the
"Determination Notice") within sixty (60) days of such casualty.  Either
Landlord or Tenant may terminate and cancel this Lease effective as of the date
of such casualty by giving written notice to the other party within thirty (30)
days after Tenant's receipt of the Determination Notice.  Upon the giving of
such termination notice, all obligations hereunder with respect to periods from
and after the effective date of termination shall thereupon cease and
terminate.  If no such termination notice is given, Landlord shall, to the
extent of the available insurance proceeds, make such repair or restoration of
the Demised Premises to the approximate condition existing prior to such
casualty, promptly and in such manner as not to unreasonably interfere with
Tenant's use and occupancy of the Demised Premises (if Tenant is still occupying
the Demised Premises).  Base Rent and Additional Rent and all other amounts
payable by Tenant hereunder shall equitably abate during the time that the
Demised Premises or any part thereof are unusable by reason of any such damage
thereto. 

21.Condemnation.

(a)If all of the Demised Premises and Common Areas are taken or condemned for a
public or quasi-public use, or if a material portion of the Demised Premises and
Common Areas are taken or condemned for a public or quasi-public use and the
remaining portion thereof is not usable by Tenant in the reasonable opinion of
both Landlord and Tenant, this Lease shall terminate as of the earlier of the
date title to the condemned real estate vests in the condemnor or the date on
which Tenant is deprived of possession of the Demised Premises and Common
Areas.  In such event, the Base Rent herein reserved and all Additional Rent and
other sums payable hereunder shall be apportioned and paid in full by Tenant to
Landlord to that date, all Base Rent, Additional Rent and other sums payable
hereunder prepaid for periods beyond that date shall forthwith be repaid by
Landlord to Tenant, and neither party shall thereafter have any liability
hereunder, except that any obligation or liability of either party, actual or
contingent, under this Lease which has accrued on or prior to such termination
date shall survive.

(b)If only part of the Demised Premises is taken or condemned for a public or
quasi-public use and this Lease does not terminate pursuant to Section 21(a),
Landlord shall, to the extent of the award it receives, restore the Demised
Premises to a condition and to a size as nearly comparable as reasonably
possible to the condition and size thereof immediately prior to the taking, and
there shall be an equitable adjustment to the Base Rent and Additional Rent
based on the actual loss of use of the Demised Premises suffered by Tenant from
the taking.

(c)Landlord shall be entitled to receive the entire award in any proceeding with
respect to any taking provided for in this Section 21, without deduction
therefrom for any estate vested in Tenant by this Lease, and Tenant shall
receive no part of such award.  Nothing herein contained shall be deemed to
prohibit Tenant from making a separate claim, against the condemnor, to the
extent permitted by law, for the value of Tenant's moveable trade fixtures,
machinery and moving expenses, provided that the making of such claim shall not
and does not adversely affect or diminish Landlord's award.  This Section 21
shall survive the termination of the Lease.

22.Tenant's Default.

(a)The occurrence of any one or more of the following events shall constitute an
"Event of Default" of Tenant under this Lease:

(i)if Tenant fails to pay Base Rent or any Additional Rent hereunder as and when
such rent becomes due and such failure shall continue for more than ten (10)
days after Landlord gives written notice to Tenant of such failure; provided,
however, that Landlord shall only be required to give such a notice of default
three (3) times in any twelve (12) month period during the Term, it being
understood and agreed that any failure to pay Base Rent or any Additional Rent
on time thereafter within such twelve (12) month period shall constitute an
immediate Event of Default hereunder;

(ii)Reserved;

(iii)if the Demised Premises become deserted or abandoned for more than twenty
(20) consecutive days or if Tenant fails to take possession of the Demised
Premises on the Lease Commencement Date or within twenty

 

--------------------------------------------------------------------------------

 

(20) days thereafter, and in either event Tenant does not secure and maintain
the Demised Premises in a manner reasonably necessary to prevent the occurrence
of waste; 

(iv)if Tenant permits to be done anything which creates a lien upon the Demised
Premises and fails to discharge or bond such lien, or post security with
Landlord acceptable to Landlord within thirty (30) days after receipt by Tenant
of written notice thereof;

(v)if Tenant fails to maintain in force all policies of insurance required by
this Lease and such failure shall continue for more than ten (10) business days
after Landlord gives Tenant written notice of such failure;

(vi)if any petition is filed by or against Tenant or any guarantor of this Lease
under any present or future section or chapter of the Bankruptcy Code, or under
any similar law or statute of the United States or any state thereof (which, in
the case of an involuntary proceeding, is not permanently discharged, dismissed,
stayed, or vacated, as the case may be, within ninety (90) days of
commencement), or if any order for relief shall be entered against Tenant or any
guarantor of this Lease in any such proceedings;

(vii)if Tenant or any guarantor of this Lease becomes insolvent or makes a
transfer in fraud of creditors or makes an assignment for the benefit of
creditors;

(viii)if a receiver, custodian, or trustee is appointed for the Demised Premises
or for all or substantially all of the assets of Tenant or of any guarantor of
this Lease, which appointment is not vacated within ninety (90) days following
the date of such appointment; or

(ix)if Tenant fails to perform or observe any other term of this Lease and such
failure shall continue for more than thirty (30) days after Landlord gives
Tenant written notice of such failure, or, if such failure cannot be corrected
within such thirty (30) day period, if Tenant does not commence to correct such
default within said thirty (30) day period and thereafter diligently prosecute
the correction of same to completion within a reasonable time.

(b)Upon the occurrence of any one or more Events of Default, Landlord may, at
Landlord's option, without any demand or notice whatsoever (except as expressly
required in this Section 22):

(i)Terminate this Lease by giving Tenant notice of termination, in which event
this Lease shall expire and terminate on the date specified in such notice of
termination and all rights of Tenant under this Lease and in and to the Demised
Premises shall terminate.  Tenant shall remain liable for all obligations under
this Lease arising up to the date of such termination, and Tenant shall
surrender the Demised Premises to Landlord on the date specified in such notice;
or

(ii)Terminate this Lease as provided in Section 22(b)(i) hereof and recover from
Tenant all damages Landlord may incur by reason of Tenant's default, which shall
be calculated at the date of such termination, as follows:  (1) the value of the
excess, if any, of (A) the Base Rent, Additional Rent and all other sums which
would have been payable hereunder by Tenant for the period commencing with the
day following the date of such termination and ending with the Expiration Date
had this Lease not been terminated (the "Remaining Term"), over (B) the
aggregate reasonable rental value of the Demised Premises for the Remaining Term
(which excess, if any shall be discounted to present value at the "Treasury
Yield" as defined below for the Remaining Term); plus (2) the costs of
recovering possession of the Demised Premises and all other expenses incurred by
Landlord due to Tenant's default, including, without limitation, reasonable
attorney's fees; plus (3) the unpaid Base Rent and Additional Rent earned as of
the date of termination plus any interest and late fees due hereunder, plus
other sums of money and damages owing on the date of termination by Tenant to
Landlord under this Lease or in connection with the Demised Premises.  The
amount as calculated above shall be deemed immediately due and payable.  The
payment of the amount calculated in subparagraph (ii)(1) shall not be deemed a
penalty but shall merely constitute payment of liquidated damages, it being
understood and acknowledged by Landlord and Tenant that actual damages to
Landlord are extremely difficult, if not impossible, to ascertain.  "Treasury
Yield" shall mean the rate of return in percent per annum of Treasury Constant
Maturities for the length of time specified as published in document H.15(519)
(presently published by the Board of Governors of the U.S. Federal Reserve
System titled "Federal Reserve Statistical Release") for the calendar week
immediately preceding the calendar week in which the termination occurs.  If the
rate of return of Treasury Constant Maturities for the calendar week in question
is not published on or before the business day preceding the date of the
Treasury Yield in question is to become effective, then the Treasury Yield shall
be based upon the rate of return of Treasury Constant Maturities for the length
of time specified for the most recent calendar week for which such publication
has occurred.  If no rate of return for Treasury Constant Maturities is
published for the specific length of time specified, the Treasury Yield for such
length of time shall be the weighted average of the rates of return of Treasury
Constant Maturities most nearly corresponding to the length of the applicable
period specified.  If the publishing of the rate of return of Treasury Constant
Maturities is ever discontinued, then the Treasury Yield shall be based upon the
index which is published by the Board of Governors of the U.S. Federal Reserve
System in replacement thereof or, if

 

--------------------------------------------------------------------------------

 

no such replacement index is published, the index which, in Landlord's
reasonable determination, most nearly corresponds to the rate of return of
Treasury Constant Maturities.  In determining the aggregate reasonable rental
value pursuant to subparagraph (ii)(1)(B) above, the parties hereby agree that,
at the time Landlord seeks to enforce this remedy, all relevant factors should
be considered, including, but not limited to, (a) the length of time remaining
in the Remaining Term, (b) the then current market conditions in the general
area in which the Building is located, (c) the likelihood of reletting the
Demised Premises for a period of time equal to the remainder of the Term,
(d) the net effective rental rates then being obtained by landlords for similar
type space of similar size in similar type buildings in the general area in
which the Building is located, (e) the vacancy levels in the general area in
which the Building is located, (f) current levels of new construction that will
be completed during the Remaining Term and how this construction will likely
affect vacancy rates and rental rates and (g) inflation; or 

(iii)Without terminating this Lease, declare immediately due and payable the sum
of the following: (1) the present value (calculated using the "Treasury Yield")
of all Base Rent and Additional Rent due and coming due under this Lease for the
entire Remaining Term (as if by the terms of this Lease they were payable in
advance), plus (2) the cost of recovering and reletting the Demised Premises and
all other expenses incurred by Landlord in connection with Tenant's default,
plus (3) any unpaid Base Rent, Additional Rent and other rentals, charges,
assessments and other sums owing by Tenant to Landlord under this Lease or in
connection with the Demised Premises as of the date this provision is invoked by
Landlord, plus (4) interest on all such amounts from the date due at the
Interest Rate, and Landlord may immediately proceed to distrain, collect, or
bring action for such sum, or may file a proof of claim in any bankruptcy or
insolvency proceedings to enforce payment thereof; provided, however, that such
payment shall not be deemed a penalty or liquidated damages, but shall merely
constitute payment in advance of all Base Rent and Additional Rent payable
hereunder throughout the Term, and provided further, however, that upon Landlord
receiving such payment, Tenant shall be entitled to receive from Landlord all
rents received by Landlord from other assignees, tenants and subtenants on
account of said Demised Premises during the remainder of the Term (provided that
the monies to which Tenant shall so become entitled shall in no event exceed the
entire amount actually paid by Tenant to Landlord pursuant to this subparagraph
(iii)), less all costs, expenses and attorneys' fees of Landlord incurred but
not yet reimbursed by Tenant in connection with recovering and reletting the
Demised Premises; or

(iv)Without terminating this Lease, in its own name but as agent for Tenant,
enter into and upon and take possession of the Demised Premises or any part
thereof.  Any property remaining in the Demised Premises may be removed and
stored in a warehouse or elsewhere at the cost of, and for the account of,
Tenant without Landlord being deemed guilty of trespass or becoming liable for
any loss or damage which may be occasioned thereby unless caused by Landlord's
negligence.  Thereafter, Landlord may, but shall not be obligated to, lease to a
third party the Demised Premises or any portion thereof as the agent of Tenant
upon such terms and conditions as Landlord may deem necessary or desirable in
order to relet the Demised Premises.  The remainder of any rentals received by
Landlord from such reletting, after the payment of any indebtedness due
hereunder from Tenant to Landlord, and the payment of any costs and expenses of
such reletting, shall be held by Landlord to the extent of and for application
in payment of future rent owed by Tenant, if any, as the same may become due and
payable hereunder.  If such rentals received from such reletting shall at any
time or from time to time be less than sufficient to pay to Landlord the entire
sums then due from Tenant hereunder, Tenant shall pay any such deficiency to
Landlord.  Notwithstanding any such reletting without termination, Landlord may
at any time thereafter elect to terminate this Lease for any such previous
default provided same has not been cured; or

(v)Without terminating this Lease, and with or without notice to Tenant, enter
into and upon the Demised Premises and, without being liable for prosecution or
any claim for damages therefor, maintain the Demised Premises and repair or
replace any damage thereto or do anything or make any payment for which Tenant
is responsible hereunder.  Tenant shall reimburse Landlord immediately upon
demand for any expenses which Landlord incurs in thus effecting Tenant's
compliance under this Lease and Landlord shall not be liable to Tenant for any
damages with respect thereto; or

(vi)Without liability to Tenant or any other party and without constituting a
constructive or actual eviction, suspend or discontinue furnishing or rendering
to Tenant any property, material, labor, utilities or other service, wherever
Landlord is obligated to furnish or render the same as long as an Event of
Default exists under this Lease; or

(vii)With or without terminating this Lease, allow the Demised Premises to
remain unoccupied and collect rent from Tenant as it comes due; or

(viii)Pursue such other remedies as are available at law or equity.

(c)If this Lease shall terminate as a result of or while there exists an Event
of Default hereunder, any funds of Tenant held by Landlord may be applied by
Landlord to any damages payable by Tenant (whether provided for herein or by
law) as a result of such termination or default.

 

--------------------------------------------------------------------------------

 

(d)Neither the commencement of any action or proceeding, nor the settlement
thereof, nor entry of judgment thereon shall bar Landlord from bringing
subsequent actions or proceedings from time to time, nor shall the failure to
include in any action or proceeding any sum or sums then due be a bar to the
maintenance of any subsequent actions or proceedings for the recovery of such
sum or sums so omitted. 

(e)No agreement to accept a surrender of the Demised Premises and no act or
omission by Landlord or Landlord's agents during the Term shall constitute an
acceptance or surrender of the Demised Premises unless made in writing and
signed by Landlord.  No re-entry or taking possession of the Demised Premises by
Landlord shall constitute an election by Landlord to terminate this Lease unless
a written notice of such intention is given to Tenant.  No provision of this
Lease shall be deemed to have been waived by either party unless such waiver is
in writing and signed by the party making such waiver.  Landlord's acceptance of
Base Rent or Additional Rent in full or in part following an Event of Default
hereunder shall not be construed as a waiver of such Event of Default.  No
custom or practice which may grow up between the parties in connection with the
terms of this Lease shall be construed to waive or lessen either party's right
to insist upon strict performance of the terms of this Lease, without a written
notice thereof to the other party.

(f)If an Event of Default shall occur, Tenant shall pay to Landlord, on demand,
all reasonable expenses incurred by Landlord as a result thereof, including
reasonable attorneys' fees, court costs and expenses actually incurred.

23.Landlord's Right of Entry.  Tenant agrees to permit Landlord and the
authorized representatives of Landlord and of Lender to enter upon the Demised
Premises at all reasonable times for the purposes of inspecting the Demised
Premises and Tenant's compliance with this Lease, and making any necessary
repairs thereto; provided that, except in the case of an emergency, Landlord
shall give Tenant reasonable prior notice of Landlord's intended entry upon the
Demised Premises.  Nothing herein shall imply any duty upon the part of Landlord
to do any work required of Tenant hereunder, and the performance thereof by
Landlord shall not constitute a waiver of Tenant's default in failing to perform
it.  Landlord shall not be liable for inconvenience, annoyance, disturbance or
other damage to Tenant by reason of making such repairs or the performance of
such work in the Demised Premises or on account of bringing materials, supplies
and equipment into or through the Demised Premises during the course thereof,
and the obligations of Tenant under this Lease shall not thereby be affected;
provided, however, that Landlord shall use reasonable efforts not to disturb or
otherwise interfere with Tenant's operations in the Demised Premises in making
such repairs or performing such work.  Landlord also shall have the right to
enter the Demised Premises at all reasonable times to exhibit the Demised
Premises to any prospective purchaser, mortgagee or, during the last six (6)
months of the Term, tenant thereof.

24.Lender's Rights.

(a)For purposes of this Lease:

(i)"Lender" as used herein means the holder of a Mortgage;

(ii)"Mortgage" as used herein means any or all mortgages, deeds to secure debt,
deeds of trust or other instruments in the nature thereof which may now or
hereafter affect or encumber Landlord's title to the Demised Premises, and any
amendments, modifications, extensions or renewals thereof.

(b)Subject to the receipt by Tenant of a subordination, non-disturbance and
attornment agreement, substantially in the form of Exhibit E attached hereto,
along with such commercially reasonable revisions as may be requested by Lender
(an “SNDA”), this Lease and all rights of Tenant hereunder are and shall be
subject and subordinate to the lien and security title of any Mortgage.  Tenant
hereby agrees to execute and promptly deliver to Landlord the SNDA.  Tenant
recognizes and acknowledges the right of Lender to foreclose or exercise the
power of sale against the Demised Premises under any Mortgage.

(c)Tenant shall, in confirmation of the subordination set forth in Section
24(b), upon demand, at any time or times, execute, acknowledge, and deliver to
Landlord or to Lender any and all reasonable instruments requested by either of
them to evidence such subordination (provided such instruments do not materially
and adversely affect the rights of Tenant hereunder and provided further that
Tenant receives the SNDA).

(d)At any time during the Term, Lender may, by written notice to Tenant, make
this Lease superior to the lien of its Mortgage.  If requested by Lender, Tenant
shall, upon demand, at any time or times, execute, acknowledge, and deliver to
Lender, any and all reasonable instruments that may be necessary to make this
Lease superior to the lien of any Mortgage.

(e)If Lender (or Lender's nominee, or other purchaser at foreclosure) shall
hereafter succeed to the rights of Landlord under this Lease, whether through
possession or foreclosure action or delivery of a new lease, Tenant shall, if
requested by such successor, attorn to and recognize such successor as Tenant's
landlord under this Lease without change in the terms and

 

--------------------------------------------------------------------------------

 

provisions of this Lease and shall promptly execute and deliver any reasonable
instrument that may be necessary to evidence such attornment, provided that such
successor shall not be bound by (i) any payment of Base Rent or Additional Rent
for more than one month in advance, except prepayments in the nature of security
for the performance by Tenant of its obligations under this Lease, and then only
if such prepayments have been deposited with and are under the control of such
successor, (ii) any provision of any amendment to the Lease to which Lender has
not consented, (iii) the defaults of any prior landlord under this Lease, or
(iv) any offset rights arising out of the defaults of any prior landlord under
this Lease.  Upon such attornment, this Lease shall continue in full force and
effect as a direct lease between each successor landlord and Tenant, subject to
all of the terms, covenants and conditions of this Lease. 

25.Estoppel Certificate and Financial Statement.

(a)Landlord and Tenant agree, at any time, and from time to time, within ten
(10) business days after written request of the other, to execute, acknowledge
and deliver an accurate statement in writing in recordable form to the
requesting party and/or its designee certifying that: (i) this Lease is
unmodified and in full force and effect (or, if there have been modifications,
that the same is in full force and effect, as modified), (ii) the dates to which
Base Rent, Additional Rent and other charges have been paid, (iii) whether or
not, to the best of its knowledge, there exists any failure by the requesting
party to perform any term, covenant or condition contained in this Lease, and,
if so, specifying each such failure, (iv) (if such be the case) Tenant has
unconditionally accepted the Demised Premises and is conducting its business
therein, and (v) and as to such additional matters as may be requested, it being
intended that any such statement delivered pursuant hereto may be relied upon by
the requesting party and by any purchaser of title to the Demised Premises or by
any mortgagee or any assignee thereof or any party to any sale-leaseback of the
Demised Premises, or the landlord under a ground lease affecting the Demised
Premises.

(b)If Landlord desires to finance, refinance, or sell the Building, Tenant and
any guarantors of Tenant’s obligations hereunder, if any, shall deliver to any
potential lender or purchaser designated by Landlord such financial statements
of Tenant and such guarantors as may be reasonably required by such lender or
purchaser, including but not limited to Tenant's financial statements for the
past 3 years; provided, however, so long as Tenant is a reporting company under
applicable federal securities laws, the public filings of Tenant shall be deemed
to satisfy the delivery requirements under this Section 25(b).  .  All such
financial statements shall be received by Landlord and such lender or purchaser
in confidence and shall be used only for the purposes herein set forth.

26.Landlord Liability.  NO OWNER OF THE DEMISED PREMISES, WHETHER OR NOT NAMED
HEREIN, SHALL HAVE LIABILITY HEREUNDER AFTER IT CEASES TO HOLD TITLE TO THE
DEMISED PREMISES.  NEITHER LANDLORD NOR ANY OFFICER, DIRECTOR, SHAREHOLDER,
PARTNER OR PRINCIPAL OF LANDLORD, WHETHER DISCLOSED OR UNDISCLOSED, SHALL BE
UNDER ANY PERSONAL LIABILITY WITH RESPECT TO ANY OF THE PROVISIONS OF THIS
LEASE.  IN THE EVENT LANDLORD IS IN BREACH OR DEFAULT WITH RESPECT TO LANDLORD'S
OBLIGATIONS OR OTHERWISE UNDER THIS LEASE, TENANT SHALL LOOK SOLELY TO THE
EQUITY OF LANDLORD IN THE BUILDING FOR THE SATISFACTION OF TENANT'S
REMEDIES.  IT IS EXPRESSLY UNDERSTOOD AND AGREED THAT LANDLORD'S LIABILITY UNDER
THE TERMS, COVENANTS, CONDITIONS, WARRANTIES AND OBLIGATIONS OF THIS LEASE SHALL
IN NO EVENT EXCEED LANDLORD'S EQUITY INTEREST IN THE BUILDING.

27.Notices.  Any notice required or permitted to be given or served by either
party to this Lease shall be deemed given when made in writing, and either (i)
personally delivered, (ii) deposited with the United States Postal Service,
postage prepaid, by registered or certified mail, return receipt requested, or
(iii) delivered by a nationally recognized overnight delivery service providing
proof of delivery, properly addressed to the address set forth in Section 1(m)
(as the same may be changed by giving written notice of the aforesaid in
accordance with this Section 27).  If any notice mailed is properly addressed
with appropriate postage but returned for any reason, such notice shall be
deemed to be effective notice and to be given on the date of mailing.  Any
notice required or permitted to be given or served by Landlord or Tenant to this
Lease may be given by either an agent, law firm or attorney acting on behalf of
Landlord or Tenant.

28.Brokers.  Tenant represents and warrants to Landlord that, except for those
parties set forth in Section 1(o) (the "Brokers"), Tenant has not engaged or had
any conversations or negotiations with any broker, finder or other third party
concerning the leasing of the Demised Premises to Tenant who would be entitled
to any commission or fee based on the execution of this Lease.  Tenant hereby
further represents and warrants to Landlord that Tenant is not receiving and is
not entitled to receive any rebate, payment or other remuneration, either
directly or indirectly, from the Brokers, and that it is not otherwise sharing
in or entitled to share in any commission or fee paid to the Brokers by Landlord
or any other party in connection with the execution of this Lease, either
directly or indirectly.  Tenant hereby indemnifies Landlord against and from any
claims for any brokerage commissions (except those payable to the Brokers, all
of which are payable by Landlord pursuant to a separate agreement) and all
costs, expenses and liabilities in connection therewith, including, without
limitation, reasonable attorneys' fees and expenses, for any breach of the

 

--------------------------------------------------------------------------------

 

foregoing.  Landlord represents and warrants to Tenant that, except for the
"Brokers, Landlord has not engaged or had any conversations or negotiations with
any broker, finder or other third party concerning the leasing of the Demised
Premises to Tenant who would be entitled to any commission or fee based on the
execution of this Lease.  Landlord hereby further represents and warrants to
Tenant that Landlord, apart from the standard brokerage commission, is not
receiving and is not entitled to receive any rebate, payment or other
remuneration, either directly or indirectly, from the Brokers.  Landlord hereby
indemnifies Tenant against and from any claims for any brokerage commissions
(except those payable to the Brokers, all of which are payable by Landlord
pursuant to a separate agreement) and all costs, expenses and liabilities in
connection therewith, including, without limitation, reasonable attorneys' fees
and expenses, for any breach of the foregoing.  The foregoing indemnification
shall survive the termination of this Lease for any reason. 

29.Assignment and Subleasing.

(a)Tenant may not voluntarily, by operation of law or otherwise, assign,
mortgage, pledge, encumber or otherwise transfer this Lease, or any interest
hereunder, or sublet the Demised Premises, in whole or in part, without on each
occasion first obtaining the prior express written consent of Landlord, which
consent Landlord shall not unreasonably withhold, delay or condition, subject to
the specific exclusion set forth herein.  Any change in control of Tenant
resulting from a merger, consolidation, stock transfer or asset sale shall be
considered an assignment or transfer which requires Landlord's prior written
consent (a “Corporate Assignment”).  Notwithstanding the foregoing, Landlord’s
consent shall not be required for a Corporate Assignment so long as the Tangible
Net Worth of the surviving Tenant entity (along with Guarantor) equals or
exceeds the collective Tangible Net Worth of Tenant and Guarantor as of the
Lease Date.  Tenant will provide written notice to Landlord in the event of a
Corporate Assignment (within a reasonable time after the occurrence thereof) and
provide reasonable written documentation to Landlord enabling Landlord to
confirm that the Tangible Net Worth requirement set forth in the prior sentence
has been fulfilled.  “Tangible Net Worth” means the excess of the value of
tangible net current assets (i.e. assets excluding those which are intangible
such as goodwill, patents and trademarks) over liabilities; and “net current
assets” means only Tenant’s liquid assets (e.g. cash, marketable securities,
accounts receivable and inventory).  For purposes of this Section 29, by way of
example and not limitation, if Landlord’s consent to an assignment is required,
Landlord shall be deemed to have reasonably withheld consent if Landlord
determines (i) that the prospective assignee or subtenant is not of a financial
strength sufficient ensure Landlord that it will be capable of satisfying its
obligations under this Lease, (ii) that the prospective assignee or subtenant
has a poor business reputation, (iii) that the proposed use of the Demised
Premises by such prospective assignee or subtenant (including, without
limitation, a use involving the use or handling of Hazardous Substances) will
negatively affect the value or marketability of the Building or the Project or
(iv) that the prospective assignee or subtenant is a current tenant in the
Project or is a bona-fide third-party prospective tenant.

(b)If Tenant desires to assign this Lease or sublet the Demised Premises or any
part thereof (other than a Corporate Assignment for which Landlord’s consent is
required pursuant to subsection (a) above), Tenant shall give Landlord written
notice no later than thirty (30) days in advance of the proposed effective date
of any proposed assignment or sublease, specifying (i) the name and business of
the proposed assignee or sublessee, (ii) the amount and location of the space
within the Demised Premises proposed to be subleased, (iii) the proposed
effective date and duration of the assignment or subletting and (iv) the
proposed rent or consideration to be paid to Tenant by such assignee or
sublessee.  Tenant shall promptly supply Landlord with financial statements and
other information as Landlord may reasonably request to evaluate the proposed
assignment or sublease.  Landlord shall have a period of twenty (20) days
following receipt of such notice and other information requested by Landlord
within which to notify Tenant in writing that Landlord elects:  (i) to terminate
this Lease as to the space so affected as of the proposed effective date set
forth in Tenant's notice, in which event Tenant shall be relieved of all further
obligations hereunder as to such space, except for obligations under Sections 11
and 28 and all other provisions of this Lease which expressly survive the
termination hereof; or (ii) to permit Tenant to assign or sublet such space;
provided, however, that, if the rent rate agreed upon between Tenant and its
proposed subtenant is greater than the rent rate that Tenant must pay Landlord
hereunder for that portion of the Demised Premises, or if any consideration
shall be promised to or received by Tenant exclusively with respect to the
proposed assignment or sublease (in addition to rent), then one half (1/2) of
such excess rent and other consideration (after payment of brokerage
commissions, attorneys' fees and other disbursements, concessions and/or
abatements incurred by Tenant for such assignment and subletting if acceptable
evidence of such disbursements is delivered to Landlord) shall be considered
Additional Rent owed by Tenant to Landlord, and shall be paid by Tenant to
Landlord once such excess has actually been accrued by Tenant, in the case of
excess rent, in the same manner that Tenant pays Base Rent and, in the case of
any other consideration, within ten (10) business days after receipt thereof by
Tenant; or (iii) to refuse, in Landlord's reasonable discretion (taking into
account all relevant factors including, without limitation, the factors set
forth in the Section 29(a) above), to consent to Tenant's assignment or
subleasing of such space and to continue this Lease in full force and effect as
to the entire Demised Premises.  If Landlord should fail to notify Tenant in
writing of such election within the aforesaid twenty (20) day period, Landlord
shall be deemed to have elected option (iii) above.  Tenant agrees to reimburse
Landlord for reasonable legal fees and any other reasonable costs incurred by
Landlord in connection with any requested assignment or subletting (not to
exceed $2,500.00), and such payments shall not be deducted from the Additional
Rent owed to Landlord pursuant to subsection (ii) above.  Tenant shall deliver
to Landlord copies of all documents executed in connection with any permitted
assignment or subletting, which

 

--------------------------------------------------------------------------------

 

documents shall be in form and substance reasonably satisfactory to Landlord and
which shall require such assignee to assume performance of all terms of this
Lease on Tenant's part to be performed. 

(c)No acceptance by Landlord of any rent or any other sum of money from any
assignee, sublessee or other category of transferee shall be deemed to
constitute Landlord's consent to any assignment, sublease, or
transfer.  Permitted subtenants or assignees shall become liable directly to
Landlord for all obligations of Tenant hereunder, without, however, relieving
Tenant of any of its liability hereunder.  No such assignment, subletting,
occupancy or collection shall be deemed the acceptance of the assignee, tenant
or occupant, as Tenant, or a release of Tenant from the further performance by
Tenant of Tenant's obligations under this Lease.  Any assignment or sublease
consented to by Landlord shall not relieve Tenant (or its assignee) from
obtaining Landlord's consent to any subsequent assignment or sublease.

30.Termination or Expiration.

(a)No termination of this Lease prior to the normal ending thereof, by lapse of
time or otherwise, shall affect Landlord's right to collect rent for the period
prior to termination thereof.  Notwithstanding anything to the contrary
contained herein, if this Lease is rejected in any bankruptcy action or
proceeding filed by or against Tenant, and the effective date of rejection is on
or after the date upon which that month’s Rent is due and owing, then the Rent
owing under this Lease for the month during which the effective date of such
rejection occurs shall be due and payable in full and shall not be prorated.

(b)At the expiration or earlier termination of the Term of this Lease, Tenant
shall surrender the Demised Premises and all improvements, alterations and
additions thereto, and keys therefor to Landlord, clean and neat, and in the
same condition as at the Lease Commencement Date, excepting normal wear and
tear, condemnation and casualty other than that required to be insured against
by Tenant hereunder.

(c)If Tenant remains in possession of the Demised Premises after expiration of
the Term, with or without Landlord's acquiescence and without any express
agreement of the parties, Tenant shall be a tenant-at-sufferance at the greater
of (i) one hundred fifty percent (150%) of the then current fair market base
rental value of the Demised Premises or (ii) one hundred fifty percent (150%) of
the Base Rent in effect at the end of the Term.  Tenant shall also continue to
pay all other Additional Rent due hereunder.  Notwithstanding the foregoing,
there shall be no renewal of this Lease by operation of law or otherwise, and,
in addition to and without limiting such rights and remedies as may be available
to Landlord at law or in equity as a result of Tenant’s holding over beyond the
Term, Landlord shall be entitled to exercise any and all rights and remedies
available to Landlord in respect of an Event of Default hereunder (it being
agreed that any such holdover shall be deemed an immediate Event of Default
hereunder).  In addition to the foregoing, Tenant shall be liable for all
damages, direct and consequential, incurred by Landlord as a result of such
holdover.  No receipt of money by Landlord from Tenant after the termination of
this Lease or Tenant's right of possession of the Demised Premises shall
reinstate, continue or extend the Term or Tenant's right of possession.  The
provisions of this subsection 30(c) shall survive the expiration of the Term.

31.Reserved.

32.Late Payments.  In the event any installment of rent, inclusive of Base Rent,
or Additional Rent or other sums due hereunder, if any, is not paid within five
(5) days after the due date therefor, Tenant shall pay a one-time (per late
payment) administrative fee (the "Administrative Fee") equal to five percent
(5%) of such past due amount, plus interest on the amount past due at the lesser
of (i) the maximum interest rate allowed by law or (ii) a rate of fifteen
percent (15%) per annum (the "Interest Rate"), in order to defray the additional
expenses incurred by Landlord as a result of such late payment.  The
Administrative Fee is in addition to, and not in lieu of, any of the Landlord's
remedies hereunder.

33.Rules and Regulations.  Tenant agrees to abide by the rules and regulations
set forth on Exhibit D attached hereto, as well as other reasonable rules and
regulations reasonably promulgated by Landlord from time to time, so long as
such rules and regulations are uniformly enforced against all tenants of
Landlord in the Building and not intended to modify or amend the basic Lease
terms, or that would materially and adversely impact Tenant’s cost or ability to
operate.

34.Quiet Enjoyment.  So long as Tenant pays its rent and performs its
obligations hereunder, Landlord agrees that Tenant shall have the right to
quietly use and enjoy the Demised Premises for the Term free from the
disturbance by Landlord or any party by, through or under Landlord.

 

--------------------------------------------------------------------------------

 

35.Miscellaneous. 

(a)The parties hereto hereby covenant and agree that Landlord shall receive the
Base Rent, Additional Rent and all other sums payable by Tenant hereinabove
provided as net income from the Demised Premises, without any abatement (except
as set forth in Section 20 and Section 21), reduction, set-off, counterclaim,
defense or deduction whatsoever.

(b)If any clause or provision of this Lease is determined to be illegal, invalid
or unenforceable under present or future laws effective during the Term, then
and in that event, it is the intention of the parties hereto that the remainder
of this Lease shall not be affected thereby, and that in lieu of such illegal,
invalid or unenforceable clause or provision there shall be substituted a clause
or provision as similar in terms to such illegal, invalid or unenforceable
clause or provision as may be possible and be legal, valid and enforceable.

(c)All rights, powers, and privileges conferred hereunder upon the parties
hereto shall be cumulative, but not restrictive to those given by law.

(d)TIME IS OF THE ESSENCE OF THIS LEASE.

(e)No failure of Landlord or Tenant to exercise any power given Landlord or
Tenant hereunder or to insist upon strict compliance by Landlord or Tenant with
its obligations hereunder, and no custom or practice of the parties at variance
with the terms hereof shall constitute a waiver of Landlord's or Tenant's rights
to demand exact compliance with the terms hereof.

(f)This Lease contains the entire agreement of the parties hereto as to the
subject matter of this Lease and no prior representations, inducements, letters
of intent, promises or agreements, oral or otherwise, between the parties not
embodied herein shall be of any force and effect.  Any future amendment to this
Lease must be in writing and signed by the parties hereto.  The masculine (or
neuter) pronoun, singular number shall include the masculine, feminine and
neuter gender and the singular and plural number.

(g)This contract shall create the relationship of landlord and tenant between
Landlord and Tenant; no estate shall pass out of Landlord; Tenant has a
usufruct, not subject to levy and sale, and not assignable by Tenant except as
expressly set forth herein.

(h)Under no circumstances shall Tenant have the right to record this Lease or a
memorandum thereof.

(i)The captions of this Lease are for convenience only and are not a part of
this Lease, and do not in any way define, limit, describe or amplify the terms
or provisions of this Lease or the scope or intent thereof.

(j)This Lease may be executed in multiple counterparts, each of which shall
constitute an original, but all of which taken together shall constitute one and
the same agreement.

(k)This Lease shall be interpreted under the laws of the State where the Demised
Premises are located.

(l)The parties acknowledge that this Lease is the result of negotiations between
the parties, and in construing any ambiguity hereunder no presumption shall be
made in favor of either party.  No inference shall be made from any item which
has been stricken from this Lease other than the deletion of such item.

36.Special Stipulations.  The Special Stipulations, if any, attached hereto as
Exhibit C, are incorporated herein and made a part hereof, and to the extent of
any conflict between the foregoing provisions and the Special Stipulations, the
Special Stipulations shall govern and control.

37.Lease Date.  For purposes of this Lease, the term "Lease Date" shall mean the
later date upon which this Lease is signed by Landlord and Tenant.

38.Authority.  Tenant is authorized by all required corporate or partnership
action to enter into this Lease and the individual(s) signing this Lease on
behalf of Tenant are each authorized to bind Tenant to its terms.

39.No Offer Until Executed.  The submission of this Lease by Landlord to Tenant
for examination or consideration does not constitute an offer by Landlord to
lease the Demised Premises and this Lease shall become effective, if at all,
only upon the execution and delivery thereof by Landlord and Tenant.  Execution
and delivery of this Lease by Tenant to Landlord constitutes an offer to lease
the Demised Premises on the terms contained herein.  The offer by Tenant will be
irrevocable until 6:00 p.m. Eastern time for fifteen (15) days after the date of
execution of this Lease by Tenant and delivery to Landlord.  This Lease may be
executed and delivered by facsimile or electronic media and in multiple
counterparts.

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have hereunto set their hands under
seals, the day and year first above written.

 

Date:                                       

STATELINE J, LLC, a Delaware limited liability company

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

TENANT:

 

 

Date:                                       

PRIORITY FULFILLMENT SERVICES, inc., a delaware corporation

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

Attest:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

[CORPORATE SEAL]

 

--------------------------------------------------------------------------------

 

LEASE INDEX

 

Section

Subject

1

Basic Lease Provisions

2

Demised Premises

3

Term

4

Base Rent

5

Security Deposit

6

Operating Expenses and Additional Rent

7

Use of Demised Premises

8

Insurance

9

Utilities

10

Maintenance and Repairs

11

Tenant's Personal Property; Indemnity

12

Tenant's Fixtures

13

Signs

14

Reserved

15

Governmental Regulations

16

Environmental Matters

17

Construction of Demised Premises

18

Tenant Alterations and Additions

19

Services by Landlord

20

Fire and Other Casualty

21

Condemnation

22

Tenant's Default

23

Landlord's Right of Entry

24

Lender's Rights

25

Estoppel Certificate and Financial Statement

26

Landlord's Liability

27

Notices

28

Brokers

29

Assignment and Subleasing

30

Termination or Expiration

31

Reserved

32

Late Payments

33

Rules and Regulations

34

Quiet Enjoyment

35

Miscellaneous

36

Special Stipulations

37

Lease Date

38

Authority

39

No Offer Until Executed

 

 

 

--------------------------------------------------------------------------------

 

Exhibit "A"  Demised Premises

 

Exhibit "B"  Preliminary Plans and Specifications/Work

 

Exhibit "C"  Special Stipulations

 

Exhibit "D"  Rules and Regulations

 

Exhibit “E”  SNDA

 

 

--------------------------------------------------------------------------------

 

INDUSTRIAL LEASE AGREEMENT

BETWEEN

STATELINE J, LLC

AS LANDLORD

AND

PRIORITY FULFILLMENT SERVICES, INC.

AS TENANT

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT A

Demised Premises

 

 

 

A - 1

--------------------------------------------------------------------------------

 

EXHIBIT B

Preliminary Plans and Specifications/Work

Phase I Improvements

 

1.

Warehouse Lighting - 30 foot candles (average) at 3'0" AFF using T-5 high output
fluorescent fixtures, based on a fifty percent (50%) racked configuration.
(Phase I only)

 

2.

Power - 800 amp, 480 volt, three-phase, four-wire service (tenant to set up
account with provider). (Phase I only)

 

3.

Warehouse HVAC - System shall maintain a 10ºF differential in the summer months
(based on Memphis standard ASHRAE design specification of 97º F outside
temperature). Design includes fourteen (14) 25-ton rooftop units with an R-19
white TPO roof, and R-9 Thermax wall insulation on tilt wall panels.  Includes:
plenums, structural framing, standard thermostats, steel framing at joists,
rooftop unit repair, sprinkler heads under units, condensate drains, duct
detectors, and electrical connection.  No specific humidity requirements and
heat loads for tenant’s equipment not included in cooling calculation. (Phase I
and Phase II)

 

4.

Office space - 5000 square feet. (Phase I only)

 

5.

Dock High Doors - Fifty (50) 9’ x 10’ dock positions in a rear-load layout.  All
dock positions to receive the following new equipment: (Phase I and Phase II)

 

·

Heavy-duty dock door 3” tracks (existing)

 

·

36" Track Guards

 

·

Dock bumpers

 

6.

Nineteen (19) dock positions to receive the following new equipment: (Phase I
only)

 

·

Genisys 7’ x 8’ ML 987 Series 30,000-lb. Mechanical Pit Dock Levelers

 

·

FDSC Standard Dock Seal

 

·

LED Swing-arm dock lights

Phase II Improvements

 

1.

Warehouse Lighting - 30 foot candles (average) at 3'0" AFF using T-5 high output
fluorescent fixtures, based on a fifty percent (50%) racked configuration.
(Phase II only)

 

2.

Power - 800 amp, 480 volt, three-phase, four-wire service (tenant to set up
account with provider). (Phase II only)

 

3.

Eleven (11) dock positions to receive the following new equipment: (Phase II
only)

 

·

Genisys 7’ x 8’ ML 987 Series 30,000-lb. Mechanical Pit Dock Levelers

 

·

FDSC Standard Dock Seal

 

·

LED Swing-arm dock lights

Existing Building Features

 

1.

Roof.  Mechanically-attached Thermoplastic Olefin (TPO) roof with welded seams
initially insulated to R-19 with a ten-year warranty.   Roof exterior shall be
white to reflect sunlight and heat; roof interior has white deck and skylights
(skylights include rebar).

 

2.

Exterior Walls.  Painted concrete tilt wall with architectural reveals.

 

3.

Floor Slabs.  6" thick, 4,000 PSI Ductilcrete ® concrete slab on compacted
subgrade.

 

4.

Office Area.  The office entrance shall be aluminum storefront with tinted
insulated glass.

 

5.

Other Warehouse Specifications.

 

Column Spacing:

54’ x 50’ typical and 54’ x 60’ (loading bay)

 

Clear Ceiling Height:

32’ minimum

 

Interior Wall Finish:

Interior warehouse walls are painted white from floor to bottom of
structure.  Roof deck is factory primed white.

 

Fire Protection:

Fire sprinkler system in the warehouse is an ESFR (Early Suppression, Fast
Response) system which includes an electric booster pump.

B - 1

--------------------------------------------------------------------------------

 

 

Skylights:

Two (2) large 4’ x 8’ skylights in each 60’ deep loading bay on the dock wall of
the warehouse. 

 

6.

Truck Court:185' total (50' concrete + 80’ heavy duty asphalt + 55’ trailer
parking).  Concrete is Ductilcrete ®.

 

7.

Trailer Parking:Sixty-seven (67) trailer spaces on the perimeter of the truck
court (includes 10’ concrete dolly strip).

 

8.

Grade-level Door:Two (2) 14’ x 16’ drive-in doors in rear of building

 

9.

Automobile Parking:156 auto spaces; handicap spaces per code.

 

10.

Exterior Lighting:Car parking and truck court lighting to be provided to
approximately 2.0 FC average by 1,000-watt and 400-watt pole and building
mounted fixtures.

 

11.

Landscaping:Class A landscaping including automatic irrigation system.

 

12.

Exit Doors:Provided per local code.  All exterior access doors will have hinges
on the inside of the building or hinges that have been welded to the doors in
order to prevent removal of doors.

 

 

 

B - 2

--------------------------------------------------------------------------------

 

EXHIBIT C

Special Stipulations

The Special Stipulations set forth herein are hereby incorporated into the body
of the lease to which these Special Stipulations are attached (the "Lease"), and
to the extent of any conflict between these Special Stipulations and the
preceding language, these Special Stipulations shall govern and control.

 

1.

Early Termination and Termination Payments.

(a)Provided that no Event of Default has occurred and is then continuing and no
facts or circumstances exist, either at the time of Tenant's notice to Landlord
or on the date such termination would otherwise be effective, which, with the
giving of notice or the passage of time, or both, would constitute an Event of
Default, Tenant shall have the right to terminate this Lease (the “First
Termination Option”) effective on the date which is the last day of the
seventy-fifth (75th) month of the Primary Term (the “Seventy Fifth Month
Effective Termination Date”).  In order to exercise the First Termination
Option, Tenant shall notify Landlord of such exercise in writing (the “Seventy
Fifth Month Termination Notice”) at least one hundred (180) days prior to the
Seventy Fifth Month Effective Termination Date (the “First Termination
Deadline”) of such termination, and together with the Seventy Fifth Month
Termination Notice, Tenant shall deliver to Landlord an amount equal to Six
Hundred Eighty Six Thousand Four Hundred Thirty Four and No/100 Dollars
($686,434.00) as an agreed-upon payment as liquidated damages (the “Seventy
Fifth Month Termination Payment”).  Nothing contained herein shall be deemed to
relieve Tenant of its obligation to pay Rent through the Seventy Fifth Month
Effective Termination Date (in addition to the Seventy Fifth Month Termination
Payment).  In the event Tenant fails to deliver the Seventy Fifth Month
Termination Notice and Seventy Fifth Month Termination Payment to Landlord by
the First Termination Deadline, Tenant shall be deemed to have waived Tenant's
First Termination Option for the remainder of the Term and any extensions
thereof.

(b)Provided that no Event of Default has occurred and is then continuing and no
facts or circumstances exist, either at the time of Tenant's notice to Landlord
or on the date such termination would otherwise be effective, which, with the
giving of notice or the passage of time, or both, would constitute an Event of
Default, Tenant shall have an additional right to terminate this Lease (the
“Second Termination Option”) effective on the date which is the last day of the
ninety-sixth (96th) month of the Primary Term (the “Ninety Sixth Month Effective
Termination Date”).  In order to exercise the Second Termination Option, Tenant
shall notify Landlord of such exercise in writing (the “Ninety Sixth Month
Termination Notice”) at least one hundred (180) days prior to the Ninety Sixth
Month Effective Termination Date (the “Second Termination Deadline”) of such
termination, and together with the Ninety Sixth Month Termination Notice, Tenant
shall deliver to Landlord an amount equal to Three Hundred Sixty Thousand Seven
Hundred Sixty Eight and No/100 Dollars ($360,768.00) as an agreed-upon payment
as liquidated damages (the “Ninety Sixth Month Termination Payment”).  Nothing
contained herein shall be deemed to relieve Tenant of its obligation to pay Rent
through the Ninety Sixth Month Effective Termination Date (in addition to the
Ninety Sixth Month Termination Payment).  In the event Tenant fails to deliver
the Ninety Sixth Month Termination Notice and Ninety Sixth Month Termination
Payment to Landlord by the Second Termination Deadline, Tenant shall be deemed
to have waived Tenant's Second Termination Option for the remainder of the Term
and any extensions thereof.

2.Construction of Demised Premises.

(a)Notwithstanding the provisions of Section 17 of this Lease, Landlord shall be
responsible for the cost of the construction of the approximately 5,000 square
foot office portion of the Phase I Improvements, including, without limitation,
the breakrooms and restrooms (collectively, the “Office Improvements”), only up
to an amount equal to $70.00 per square foot thereof (not to exceed $350,000.00
in the aggregate) (the "Tenant Allowance").   If the cost in the aggregate of
the construction of the Office Improvements is less than the Tenant Allowance,
the unused Tenant Allowance may be applied by Tenant toward the cost of any
Change Orders in connection with the construction of the Landlord
Improvements.  If the entire Tenant Allowance is not utilized as of the Lease
Commencement Date, up to $50,000.00 of any un-used portion shall be applied as a
credit against Tenant’s first installment of Base Rent; any further surplus will
be forfeited.  Upon Substantial Completion of the Office Improvements, Landlord
shall deliver to Tenant a bill (“Landlord’s Notice”) for all amounts in excess
of the Tenant Allowance (collectively, the “Excess Cost”).  Tenant agrees to pay
any Excess Cost in full to Landlord within ten (10) calendar days following
receipt of Landlord’s Notice (the “Payment Period”).

(b)For purposes of this Special Stipulation 2, the cost of the construction of
the Office Improvements shall be deemed to include, but not be limited to, the
cost of the Plans and Specifications, permits and buildout (including, without
limitation, the demising walls, utilities, and heating, ventilating and air
conditioning system serving or comprising a portion thereof) associated
therewith.

C - 1

--------------------------------------------------------------------------------

 

3.Expansion Space. 

(a)Effective on the first day of the second (2nd) Lease Year (the "Expansion
Date"), the Demised Premises shall automatically be expanded to include that
certain 129,600 square feet of additional warehouse space lying adjacent to the
initial Demised Premises and labeled as "Phase II" on Exhibit A hereto (the
"Expansion Space"), so that from and after such date the Demised Premises shall
be deemed to include the Expansion Space (the entire Building) for all purposes
of this Lease.  The day prior to the Expansion Date is referred to herein as the
“Pre-Expansion Date”.  Landlord shall cause the construction of the Expansion
Space Improvements prior to the Expansion Date , and shall be delivered to
Tenant on the Expansion Date in good order and repair and in broom clean
condition.  The “Expansion Space Improvements are the improvements described as
“Phase II Improvements” on Exhibit B attached hereto.  Prior to delivery of the
Expansion Space, a representative of Landlord and a representative of Tenant
together shall inspect the Expansion Space and generate a punchlist of any
defective items (the "Expansion Punchlist").  Landlord shall, within forty-five
(45) days after the Expansion Punchlist is prepared and agreed upon by Landlord
and Tenant,  remedy such defective work as is set forth on the Expansion
Punchlist provided, however, that if such work cannot reasonably be completed
within such forty-five (45) day period, then Landlord shall have such additional
time to complete such work as may be reasonably necessary, provided Landlord has
commenced such work within such forty-five (45) day period and has thereafter
diligently pursued the same to completion.  To clarify, the Expansion
Improvements will be deemed a portion of the Improvements upon the occurrence of
the Expansion Date for purposes of this Lease, including without limitation the
insurance requirements.  Subject to completion of the Expansion Improvements as
required above, Tenant shall (and does hereby agree to) accept the Expansion
Space "AS IS/WHERE IS" and as suitable for the Permitted Use.

(b)At any time prior to the Expansion Date, Tenant shall have the right to
expand the Demised Premises to include:  (i) one or more bays (increments of
approximately 16,200 square feet of space each, “Bays”) which are directly
adjacent to the Premises in accordance with, the terms set forth herein (“Early
Expansions”).  In order to cause the occurrence of an Early Expansion, Tenant
must deliver written notice to Landlord at least 45 days prior to the date on
which Tenant desires for the particular Early Expansion to occur.

(c)If Tenant causes an Early Expansion, Landlord will cause the construction of
the Expansion Space Improvements related to that portion of the Expansion
Improvements prior to the effective date of the Early Expansion.  Base Rent for
the applicable Bays shall be equal to the product of $3.29 times the square
footage of the Bays being leased (the “Early Expansion Base Rent”), and Tenant’s
Percentage Share of Operating Expenses shall be increased to account for the
addition of the Bays.  If the portion of the Expansion Improvements applicable
to the Early Expansion Bays are not Substantially Complete prior to the
effective date of the Early Expansion (as adjusted for Delay), then Tenant will
receive a credit against the Early Expansion Base Rent for those Bays in the
amount of 2 days Early Expansion Base Rent for each day beyond the effective
date of the Early Expansion was to occur (the “Early Expansion Improvements
Construction Late Fee”).  Upon completion of Expansion Improvements, the same
will be deemed a portion of the Improvements for purposes of this Lease,
including without limitation the insurance requirements.

(d)Notwithstanding the foregoing or anything to the contrary contained in this
Lease, in the event Tenant commences any use or operation for any purpose
whatsoever of all or any portion of the Expansion Space prior to the Expansion
Date, from and after the date Tenant first commenced such use or operations the
Early Expansion will be deemed to have occurred with respect to that Bay (and if
that Bay is not contiguous to the Demised Premises, then also any Bays located
within the gap), and (ii) Landlord will cause the completion of the Expansion
Bay Improvements within that Early Expansion area as soon as reasonably
practicable, but the Early Expansion Improvements Construction Late Fee will not
apply.

4.Tenant’s Early Occupancy.

(a)Subject to the provisions below, from and after the Lease Date Tenant shall
have the right to enter the Phase I in order to install racking, install Tenant
Alterations (to the extent permitted by the Lease), generally prepare the
Demised Premises for occupancy, receive and store palletized Personal Property
and otherwise commence business operations (“Early Access”).

(b)Tenant’s right to Early Access is subject to, and conditioned upon, the
following:

(i)Early Access is only permitted if, and to the extent, permitted by applicable
Governmental Requirements.  Tenant will reasonably cooperate with Tenant in
obtaining a temporary occupancy permit allowing for Early Access (at Tenant’s
cost).

(ii)Tenant shall comply with all the terms and conditions of this Lease during
any Early Access, other than the obligation to pay Base Rent and its share of
Operating Expenses.

C - 2

--------------------------------------------------------------------------------

 

(iii)Tenant shall not interfere with Landlord’s completion of the
Improvements;   without limiting Landlord’s remedies, any delay in completion of
the Improvements resulting from the Early Access (including, without limitation
resulting by use by Tenant of non-union labor) shall be deemed Tenant Delay. 

(iv)Tenant shall at all times strictly adhere to safety protocols in place
related to its construction activities.

(iv)Tenant will provide written notice to Landlord prior to any Early Access and
Landlord shall have the right to have a representative present during such
access.

(vi)Tenant shall be responsible for payment of all utilities during the period
following commencement of Early Access by Tenant.

(vii)Notwithstanding anything to the contrary contained herein, Tenant does
hereby expressly acknowledge and agree that the storage and installation of
fixtures and Personal Property (including equipment) in the Demised Premises
shall be at Tenant's sole risk, cost and expense, and that Landlord shall not be
liable for and Tenant hereby releases Landlord from any and all liability for
theft thereof or any damage thereto occasioned by any act of God or by any acts,
omissions or negligence of any persons.  Tenant does hereby further agree to
indemnify, defend (with counsel reasonably acceptable to Landlord), and hold
harmless Landlord and its employees, officers, directors, agents and contractors
from and against any and all claims, liabilities, losses, actions, causes of
action, demands, costs and expenses (including, without limitation, attorneys'
fees at the trial and appellate levels) of any and every nature arising out of
or in any way relating to Tenant's storage and installation of said fixtures and
Personal Property as provided herein.

5.Cap on Controllable Expenses.  Beginning after the second (2nd) full calendar
year during the Primary Term, in the event that the amount of Operating Expenses
for the Building attributable to all items other than taxes, utilities,
insurance (including any commercially reasonable deductibles), snow removal,
capital expenditures, including Code Modifications, management fees and charges
assessed against or attributed to the Building pursuant to any applicable
declaration of protective covenants (Operating Expenses attributable to all such
other items being referred to collectively herein as "Controllable Expenses") in
any calendar year after such second (2nd) full calendar year exceeds the amount
attributable to Controllable Expenses for the Building during the immediately
preceding calendar year by more than five percent (5%) (the "Cap"), then the
amount attributable to Controllable Expenses for the Building, for purposes of
determining the amount of Tenant's Operating Expense Percentage of Operating
Expenses only (as Tenant's Operating Expense Percentage may have been adjusted
to account for any changes in the size of the Demised Premises due to expansions
or contractions), shall be limited to the amount attributable to Controllable
Expenses for the Building for the immediately preceding calendar year multiplied
by the sum of one hundred percent (100%) and the Cap.  If the Building was not
fully leased or occupied during such immediately preceding calendar year, then
Operating Expenses for the Building shall be "grossed-up" (as if the Building
had been fully leased for the entirety of such immediately preceding calendar
year) on such basis as Landlord may reasonably determine for purposes of
determining the application of this Special Stipulation to the year in question.

6.Landlord Insurance.   Landlord shall maintain at all times during the Term of
this Lease, with such deductible as Landlord in its sole judgment determines
advisable, insurance on the "Special Form" or equivalent form on a replacement
cost basis against loss or damage to the Building.  Such insurance shall be in
the amount of one hundred percent (100%) of the replacement value of the
Building (excluding all fixtures and property required to be insured by Tenant
under this Lease).  Landlord may also elect to carry insurance on the "Special
Form" or equivalent form against abatement or loss of rental by reason of the
occurrences covered by the insurance described in the preceding sentence and by
reason of any service interruptions in an amount equal to all base rent and
additional rent to be derived from the Building for at least twelve (12) months
following the occurrence of such casualty.

7.Inspection Rights.

(a)Landlord's books and records pertaining to the calculation of Operating
Expenses for any calendar year within the Term may be inspected by Tenant (or by
an independent certified accountant) at Tenant's expense, at any reasonable time
within six (6) months after Tenant's receipt of Landlord's statement for
Operating Expenses; provided that Tenant shall give Landlord not less than
fifteen (15) days' prior written notice of any such inspection. If Landlord and
Tenant agree that Landlord's calculation of Tenant's share of Operating Expenses
for the inspected calendar year was incorrect, the parties shall enter into a
written agreement confirming such error and then, and only then, Tenant shall be
entitled to a credit against future Base Rent for said overpayment (or a refund
of any overpayment if the Term has expired) or Tenant shall pay to Landlord the
amount of any underpayment, as the case may be. If Tenant's inspection proves
that Landlord's calculation of Tenant's share of Operating Expenses for the
inspected calendar year resulted in an overpayment by more than fifteen percent
(15%) of Tenant's share, Landlord shall also pay the reasonable fees and
expenses of Tenant's independent professionals, if any, conducting said
inspection.

C - 3

--------------------------------------------------------------------------------

 

(b)All of the information obtained through Tenant's inspection with respect to
financial matters (including, without limitation, costs, expenses, income) and
any other matters pertaining to Landlord, the Demised Premises, the Building
and/or the Project as well as any compromise, settlement, or adjustment reached
between Landlord and Tenant relative to the results of the inspection shall be
held in strict confidence by Tenant and its officers, agents, and employees; and
Tenant shall cause its independent professionals and any of its officers, agents
or employees to be similarly bound.  The obligations within this subsection (b)
shall survive the expiration or earlier termination of the Lease. 

8.Environmental Matters.   Landlord shall indemnify Tenant and hold Tenant
harmless from and against any and all expenses, losses and liabilities actually
suffered by Tenant (with the exception of those expenses, losses, and
liabilities arising from the negligence or willful act of Tenant or Tenant’s
Affiliates) as a result of a governmental authority having jurisdiction ordering
a cleanup, removal or other remediation by Tenant of any Hazardous Substances
placed on, under or about the Demised Premises by Landlord. Notwithstanding the
foregoing, Landlord shall have the right to undertake and perform any studying,
remedying, removing or disposing of, or otherwise addressing, any Contamination
which is the responsibility of Landlord hereunder and to control all
communications with regulatory or governmental agencies with respect thereto,
and Tenant shall not perform such acts and communications nor be entitled to any
indemnification hereunder unless (w) Tenant is specifically required by
Environmental Laws to perform such acts, (x) Tenant notifies Landlord of such
Contamination promptly after Tenant has actual knowledge or reasonable belief of
its existence, (y) Tenant promptly provides copies to Landlord of any notices
given or received by Tenant related to such Contamination and (z) Landlord has
failed or refused to perform such acts and communications after having been
afforded reasonable written notice by Tenant and having had reasonable
opportunity to perform such acts and communications.

9.Taxes.  Landlord agrees to cooperate with Tenant reasonably and in good faith,
at Tenant’s sole cost and expense, to minimize ad valorem real property taxes
applicable to the Building by, among other things, co-signing applications for
ad valorem tax exemptions for the Demised Premises at Tenant’s request.

10.Options to Extend Term.

(a)Landlord hereby grants to Tenant two (2) consecutive options to extend the
Term for a period of five (5) years each time, each such option to be exercised
by Tenant giving written notice of its exercise to Landlord in the manner
provided in this Lease at least ninety (90) days prior to (but not more than one
hundred twenty (120) days prior to) the expiration of the Term, as it may have
been previously extended.  No extension option may be exercised by Tenant if an
Event of Default has occurred and is then continuing or any facts or
circumstances then exist which, with the giving of notice or the passage of
time, or both, would constitute an Event of Default either at the time of
exercise of the option or at the time the applicable Term would otherwise have
expired if the applicable option had not been exercised.

(b)If Tenant exercises its option[s] to extend the Term, Landlord shall, within
thirty (30) days after the receipt of Tenant's notice of exercise, notify Tenant
in writing of Landlord's reasonable determination of the Base Rent for the
Demised Premises for the applicable five (5) year option period  , which amount
shall be based on the greater of (i) the market rate for such space or (ii) the
Annual Base Rent rate to be in effect immediately prior to the commencement of
such option period.  Tenant shall have thirty (30) days from its receipt of
Landlord's notice to notify Landlord in writing that Tenant does not agree with
Landlord's determination of the Base Rent and that Tenant elects to determine
the Prevailing Market Rate (as defined and calculated below).  If Tenant does
not notify Landlord of such election within thirty (30) days of its receipt of
Landlord's notice, Base Rent for the Demised Premises for the applicable
extended term shall be the Base Rent set forth in Landlord's notice to
Tenant.  The phrase "Prevailing Market Rate" shall mean the then prevailing
market rate for base minimum rental calculated on a per square foot basis for
leases covering buildings comparable to the Building (as adjusted for any
variances between such buildings and the Building) located in DeSoto County,
Mississippi industrial submarket area (hereinafter referred to as the "Market
Area").  The Prevailing Market Rate shall be determined by an appraisal
procedure as follows:

In the event that Tenant notifies Landlord that Tenant disagrees with Landlord's
determination of the market rate and that Tenant elects to determine the
Prevailing Market Rate, then Tenant shall specify, in such notice to Landlord,
Tenant's selection of a real estate appraiser who shall act on Tenant's behalf
in determining the Prevailing Market Rate.  Within twenty (20) days after
Landlord's receipt of Tenant's selection of a real estate appraiser, Landlord,
by written notice to Tenant, shall designate a real estate appraiser, who shall
act on Landlord's behalf in the determination of the Prevailing Market
Rate.  Within twenty (20) days of the selection of Landlord's appraiser, the two
(2) appraisers shall render a joint written determination of the Prevailing
Market Rate, which determination shall take into consideration any differences
between the Building and those buildings comparable to the Building located in
the Market Area, including without limitation age, location, setting and type of
building.  If the two (2) appraisers are unable to agree upon a joint written
determination within said twenty (20) day period, the two appraisers shall
select a third appraiser within such twenty (20) day period.  Within twenty (20)
days after the appointment of the third appraiser, the third appraiser shall
render a written determination of the Prevailing Market Rate by selecting,
without change, the determination of one (1) of the original appraisers as to
the Prevailing Market Rate and such determination shall be final, conclusive and
binding.  All appraisers selected in accordance with this

C - 4

--------------------------------------------------------------------------------

 

subparagraph shall have at least ten (10) years prior experience in the
commercial leasing market of the Market Area and shall be members of the
American Institute of Real Estate Appraisers or similar professional
organization.  If either Landlord or Tenant fails or refuses to select an
appraiser, the other appraiser shall alone determine the Prevailing Market
Rate.  Landlord and Tenant agree that they shall be bound by the determination
of Prevailing Market Rate pursuant to this paragraph.  Landlord shall bear the
fee and expenses of its appraiser; Tenant shall bear the fee and expenses of its
appraiser; and Landlord and Tenant shall share equally the fee and expenses of
the third appraiser, if any.

Notwithstanding anything to the contrary contained herein, in the event the
Prevailing Market Rate as determined herein is less than the Annual Base Rent to
be in effect immediately prior to the commencement of such option period, the
Base Rent during the applicable extension Term shall equal the Annual Base Rent
in effect during the last year of the Term.

(c)Except for the Base Rent, which shall be determined as set forth in
subparagraph (b) above, leasing of the Demised Premises by Tenant for the
applicable extended term shall be subject to all of the same terms and
conditions set forth in this Lease, including Tenant's obligation to pay
Tenant's share of Operating Expenses as provided in this Lease; provided,
however, that any improvement allowances, termination rights, rent abatements or
other concessions applicable to the Demised Premises during the initial Term
shall not be applicable during any such extended term, nor shall Tenant have any
additional extension options unless expressly provided for in this
Lease.  Landlord and Tenant shall enter into an amendment to this Lease to
evidence Tenant's exercise of its renewal option.  If this Lease is guaranteed,
it shall be a condition of Landlord's granting the renewal that Tenant deliver
to Landlord a reaffirmation of the guaranty in which the guarantor acknowledges
Tenant's exercise of its renewal option and reaffirms that the guaranty is in
full force and effect and applies to said renewal.

11.Landlord's Lien.  Landlord hereby waives, releases and relinquishes any and
all liens and rights of distraint (whether arising by virtue of statute, common
law or otherwise) upon the trade fixtures, furnishings, signs, equipment,
machinery, cash registers, point of sales terminals, inventory and personal
property of Tenant in the Premises (the “Collateral”).  Nothing in this special
stipulation shall be deemed a waiver by Landlord of the right to institute and
exercise any available remedy under any summary proceedings for recovering
possession of the Demised Premises that provide Tenant with the right to prior
notice and hearing.  Further, the foregoing provisions shall not be deemed to
impair Landlord's rights to (a) bid for and purchase any of the Collateral at a
public or private sale; (b) any surplus monies arising out of a sale of the
Collateral; or (c) file proofs of claim or otherwise participate in insolvency
or bankruptcy proceedings involving Tenant or the Collateral.

12.Landlord’s Default.

(a)Notice. If Landlord fails to perform or observe or otherwise breaches any
term of this Lease and such failure shall continue for more than 30 days after
Tenant gives Landlord written notice of such failure, or, if such failure does
not arise out of a failure by Landlord to pay a sum of money and cannot
reasonably be corrected within such 30-day period, if Landlord does not commence
to correct such default within such 30-day period and thereafter diligently
prosecute the correction of same to completion within a reasonable time, a
“Landlord Event of Default” shall exist under this Lease.

(b)Tenant’s Right to Cure.  Upon the occurrence of a Landlord Event of Default,
Tenant may at Tenant’s option, cure the Landlord Event of Default and the actual
cost of such cure shall be payable by Landlord to Tenant within 30 calendar days
after written demand; provided, however, that if a failure by Landlord to
perform or observe any term of this Lease gives rise to circumstances or
conditions which constitute an emergency threatening human health or safety or
substantial damage to the Demised Premises or Tenant’s personal property, or
materially impedes the conduct of the business of Tenant at the Demised
Premises, Tenant shall be entitled to take immediate curative action (prior to
the expiration of any notice and cure period set forth above) to the extent
necessary to eliminate the emergency.

(c)Reimbursement of Costs.  All costs incurred by Tenant hereunder must be
reasonable in amount and reasonably incurred and must not exceed the scope of
the Landlord Event of Default in question; and if such costs are chargeable as a
result of labor or materials provided directly by Tenant, rather than by
unrelated third parties, the costs shall not exceed the amount which would have
been charged by a qualified third party unrelated to Tenant.  All work performed
by Tenant must be of first-class quality.  Such costs must be reasonably
documented and copies of such documentation must be delivered to Landlord with
the written demand for reimbursement.  If Tenant elects to exercise its
self-help right, as provided in this Special Stipulation, right is intended to
be the exclusive remedy available to Tenant with respect to the Landlord Event
of Default and Landlord has reimbursed Tenant for the permissible cost of curing
the Landlord Event of Default, Landlord shall no longer be deemed to be in
default under this Lease with respect to the Landlord Event of Default that was
the subject of the cure.  Nothing contained in this Special Stipulation shall
create or imply the existence of any obligation by Tenant to cure any Landlord
Event of Default.

13.Operating Expense Exclusions.  Operating Expenses shall not include the
following (“Operating Expense Exclusions”):

(a)expenses for the costs of any maintenance, repair, or replacement required to
be performed by Landlord at its own expense under Section (10)(b);

C - 5

--------------------------------------------------------------------------------

 

(b)advertising, marketing, promotional or commission expenses; 

(c)interest on, amortization of and any other charges in respect of mortgages
and other debts;

(d)profits, franchise, gains, estate, income, succession, gift, corporation,
unincorporated business and gross receipts taxes imposed upon Landlord, or any
interest or penalties for failure to timely pay those taxes or any other taxes;

(e)any expenses which are not paid or incurred in respect of the Demised
Premises but rather in respect of other real property owned by Landlord,
provided that with respect to any expenses attributable in part to the Demised
Premises and in part to other real property owned or managed by Landlord
(including salaries, fringe benefits and other compensation of Landlord’s
personnel who provide services to both the Demised Premises and other
properties), Operating Expenses shall include only such portion thereof as are
apportioned by Landlord to the Demised Premises on a fair and equitable basis;

(f)costs incurred with respect to a sale or transfer of all or any portion of
the Demised Premises by Landlord or any interest therein or in any party of
whatever tier owning an interest therein;

(g)costs incurred in connection with the acquisition or sale of air rights, or
transferable development rights;

(h)the rental cost of items which (if purchased) would be capitalized and
excluded from Operating Expenses, except if the cost of such items (if
purchased) would be included in Operating Expenses pursuant to this Lease or if
in accordance with good business practices, such items are rented on an
occasional basis;

(i)costs relating to withdrawal liability or unfunded pension liability under
the Multi-Employer Pension Plan Act;

(j)any interest, fine, penalty or other late charges payable by Landlord,
incurred as a result of late payments by Landlord, except to the extent the same
was with respect to a payment, part or all of which was the responsibility of
Tenant hereunder and with respect to which Tenant did not make in a timely
fashion or did not make at all;

(k)the cost of repairs or replacements or restorations by reason of fire or
other casualty, in each instance, to the extent Landlord receives compensation
through the proceeds of insurance or by the condemning authority (except as
specifically required by this Lease to be paid by Tenant) (reasonable collection
costs incurred by Landlord are not excluded from Operating Expenses);

(l)Landlord’s bad debt loss, rent loss or reserves for bad debts or rent loss,
if any;

(m)the cost of investigating, monitoring or remedying any illegal environmental
condition or “Hazardous Substances” (this exclusion is not intended to preclude
the inclusion of ordinary trash disposal costs from Operating Expenses), in all
events, only to the extent not caused by Tenant or Tenant’s Affiliates;

(n)any costs resulting from insurance deductibles being maintained by Landlord
that are in excess of those that are commercially reasonable under the
circumstances;

(o)costs incurred in connection with lawsuits or other legal actions (including,
without limitation, arbitrations and mediations) instituted or defended by
Landlord which are unrelated to Tenant, Tenant’s Affiliates, or the use of the
Demised Premises during the Term;

(p)ground rent;

(q)costs and expenses payable to Landlord or its affiliate, to the extent that
such costs and expenses materially exceed competitive costs and expenses for
materials and services by unrelated persons or entities of similar skill and
experience;

(r)reserves for un-anticipated future expenses; and

(s)the costs of the initial construction of the Phase I Improvements and the
Phase II Improvements.

 

 

 

C - 6

--------------------------------------------------------------------------------

 

EXHIBIT D

Rules And Regulations

These Rules and Regulations have been adopted by Landlord for the mutual benefit
and protection of all the tenants of the Building in order to insure the safety,
care and cleanliness of the Building and the preservation of order therein.

1.The sidewalks shall not be obstructed or used for any purpose other than
ingress and egress.  No tenant and no employees of any tenant shall go upon the
roof of the Building without the consent of Landlord.

2.No awnings or other projections shall be attached to the outside walls of the
Building.

3.The plumbing fixtures shall not be used for any purpose other than those for
which they were constructed, and no sweepings, rubbish, rags or other
substances, including Hazardous Substances, shall be thrown therein.

4.No tenant shall cause or permit any objectionable or offensive odors to be
emitted from the Demised Premises.

5.The Demised Premises shall not be used for (i) an auction, "fire sale",
"liquidation sale", "going out of business sale" or any similar such sale or
activity, (ii) lodging or sleeping, or (iii) any immoral or illegal purposes.

6.No tenant shall make, or permit to be made any unseemly or disturbing noises,
sounds or vibrations or disturb or interfere with tenants of this or neighboring
buildings or premises or those having business with them.

7.Each tenant must, upon the termination of this tenancy, return to the Landlord
all keys of stores, offices, and rooms, either furnished to, or otherwise
procured by, such tenant, and in the event of the loss of any keys so furnished,
such tenant shall pay to the Landlord the cost of replacing the same or of
changing the lock or locks opened by such lost key if Landlord shall deem it
necessary to make such change.

8.Canvassing, soliciting and peddling in the Building and the Project are
prohibited and each tenant shall cooperate to prevent such activity.

9.Landlord will direct electricians as to where and how telephone or telegraph
wires are to be introduced.  No boring or cutting for wires or stringing of
wires will be allowed without written consent of Landlord.  The location of
telephones, call boxes and other office equipment affixed to the Demised
Premises shall be subject to the approval of Landlord.

10.Parking spaces associated with the Building are intended for the exclusive
use of passenger automobiles.  Except for intermittent deliveries, no vehicles
other than passenger automobiles, including pick-up trucks and SUV’s, may be
parked in a parking space (other than spaces expressly designated on the Plans
for truck parking) without the express written permission of Landlord.  Trucks
may be parked only in truck dock positions and in other paved areas expressly
designated for such purpose in the Plans.  Trailers may be parked only in paved
areas expressly designated for such purpose in the Plans.  Neither trucks nor
trailers may be parked or staged in (i) areas adjacent to truck docks, serving
any portion of the Building, which are intended by Landlord for truck
maneuvering or (ii) any driveway, drive aisle or other paved area which provides
ingress or egress for cars or trucks to or from any portion of the Building or
any street adjoining the Building.

11.No tenant shall use any area within the Project for storage purposes other
than the interior of the Demised Premises.

12.Floor Marking.

(a)General.  Tenant will have the right to stripe or mark the floor of the
Building only in compliance with this rule.

(b)Recommended Tape.  Landlord strongly encourages Tenant to stripe or otherwise
mark the floor of the Building only with 3M floor striping tape.

(c)Removal.  If Tenant elects to paint stripes or other markings on the floor of
the Building, all such paint must, prior to expiration or termination of this
Lease, be removed by Tenant at its expense in accordance with this rule.  Paint
on the floor of the Building must be removed only by use of a chemical paint
remover; provided that the chemical used for removal must be permissible for
such use under Environmental Laws and other Governmental Requirements and the
chemical must be used (and all

D - 1

--------------------------------------------------------------------------------

 

chemicals and removed paint must be disposed of) in accordance with
Environmental Laws and other Governmental Requirements.  Under no circumstances
may paint be removed from the floor of the Building by grinding, scraping or
shot-blasting.  After paint has been chemically removed in accordance with this
rule, the floor must be thoroughly cleaned to remove completely any chemical
residue which might be present as a result of the removal process. 

13.If Tenant installs any racking, equipment or machinery in the Building which
requires installation of bolts in the floor of the Building, Tenant must, prior
to expiration or termination of this Lease, at the expense of Tenant, remove all
such bolts in accordance with this rule.  All bolts will be cut or ground so
that the top of the remaining portion of the bolt is at least 3/4 inch below the
surface of the floor.  All holes created by such removal of bolts must be filled
with 100% epoxy, which meets the standards set by the American Concrete
Institute and which is color-matched to the floor being filled.

 

 

 

D - 2

--------------------------------------------------------------------------------

 

EXHIBIT E

SNDA

RECORD AND RETURN TO:

, Esq.

, P.C.

Suite

Street,

Atlanta, Georgia 303

SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT

THIS AGREEMENT made as of the ______ day of _______________, 20__, among
ATLANTIC CAPITAL BANK (hereinafter referred to as "Lender"), a Georgia chartered
banking company, _____________________, a __________________ (hereinafter
referred to as "Tenant"), and ___________________________, a ______________
(hereinafter referred to as "Landlord").

W I T N E S S E T H:

WHEREAS, Landlord's predecessor in title to the Premises, and Tenant have
entered into a certain __________________________, dated _____________, ___, as
amended by _____________________ (hereinafter referred to as the "Lease"),
relating to the premises described in Exhibit "A" attached hereto and by this
reference made a part hereof, including improvements to be constructed thereon
(hereinafter referred to as the "Premises"); and WHEREAS, Lender has made or has
committed to make a loan to Landlord in the principal amount of $__________.00
(the “Loan”) secured by a mortgage or security deed (hereinafter referred to as
the "Mortgage") dated ______, 20__ and to be recorded in the real property
records of _______________ County, Georgia, and an assignment of leases and
rents from Landlord to Lender covering the Premises; and WHEREAS, Tenant has
agreed that the Lease shall be subject and subordinate to the Mortgage held by
Lender, provided Tenant is assured of continued occupancy of the Premises under
the terms of the Lease; NOW, THEREFORE, for and in consideration of the mutual
covenants herein contained, the sum of Ten Dollars ($10.00) and other good and
valuable considerations, the receipt and sufficiency of which are hereby
acknowledged, and notwithstanding anything in the Lease to the contrary, it is
hereby agreed as follows:

1.Lender, Tenant and Landlord do hereby covenant and agree that the Lease with
all rights, options, liens and charges created thereby (including, without
limitation, any extension option, expansion option or option to purchase the
Premises in favor of Tenant, if any) is and shall continue to be subject and
subordinate in all respects to the Mortgage and to any renewals, modifications,
consolidations, replacements and extensions thereof and to all advancements made
thereunder.  Nothing contained herein shall be deemed or construed as limiting
or restricting the enforcement by Lender of any of the terms, covenants,
provisions or remedies of the Mortgage, whether or not consistent with the
Lease.

2.Lender does hereby agree with Tenant that, in the event Lender becomes the
owner of the Premises by foreclosure, conveyance in lieu of foreclosure or
otherwise, so long as Tenant complies with and performs its obligations under
the Lease, (a) Lender or any other successor-in-title by virtue of such
foreclosure, conveyance in lieu thereof or otherwise, and all of their
successors-in-title (all references hereinafter in this Agreement to “Lender”
shall be deemed to include all such successors-in-title) will take no action
which will interfere with or disturb Tenant's possession or use of the Premises
or other rights under the Lease, and (b) the Premises shall be subject to the
Lease and Lender shall recognize Tenant as the tenant of the Premises for the
remainder of the term of the Lease in accordance with the provisions thereof,
provided, however, that Lender shall have no obligation to complete construction
of the Premises in the event of foreclosure or conveyance in lieu thereof prior
to completion thereof (provided, however that in the event Lender elects not to
complete construction of the Premises, after written notice of such election to
be given to Tenant within a reasonable time following foreclosure or conveyance
in lieu thereof, then, Tenant shall have the option, exercisable by delivery of
written notice to Lender within fifteen (15) days following its receipt of
notice of Lender’s election, of terminating the Lease and thereafter neither
Lender not Tenant shall have any further obligations thereunder), nor shall
Lender be subject to any offsets (including any right to abate rent for
Landlord’s failure to complete construction of the Premises in accordance with
the Lease) or defenses which Tenant might have against any prior landlord, nor
shall Lender be liable for any act or omission of any prior landlord, nor shall
Lender be bound by any rent or additional rent which Tenant might have paid for
more than the current month to any prior landlord, nor shall it be bound by any
amendment or modification of the Lease made without its consent, nor shall
Lender be liable for any security deposits held by any prior landlord.  Tenant
acknowledges that the assignment of the Lease to Lender pursuant to the Mortgage
does not impose on Lender any liability with respect to any of Borrower’s
obligations under the Lease accruing before Lender becomes owner of the Premises
by foreclosure, deed-in-lieu of foreclosure or otherwise, and Tenant’s sole
recourse on account of any breach in such obligations shall be against Borrower.

E - 1

--------------------------------------------------------------------------------

 

3.Tenant does hereby agree with Lender that, in the event Lender becomes the
owner of the Premises by foreclosure, conveyance in lieu of foreclosure or
otherwise, then Tenant shall attorn to and recognize Lender as the landlord
under the Lease for the remainder of the term thereof, and Tenant shall perform
and observe its obligations thereunder, subject only to the terms and conditions
of the Lease.  Tenant further covenants and agrees to execute and deliver upon
request of Lender, or its assigns, an appropriate agreement of attornment to
Lender and any subsequent titleholder of the Premises. 

4.So long as the Mortgage remains outstanding and unsatisfied, Tenant will mail
or deliver to Lender, at the address and in the manner hereinbelow provided, a
copy of all notices permitted or required to be given to the landlord by Tenant
under and pursuant to the terms and provisions of the Lease.  At any time before
the rights of the landlord shall have been forfeited or adversely affected
because of any default of the landlord, or within the time permitted the
landlord for curing any default under the Lease as therein provided (but not
less than sixty (60) days from the receipt of written notice), Lender may, but
shall have no obligation to, pay any taxes and assessments, make any repairs and
improvements, make any deposits or do any other act or thing required of the
landlord by the terms of the Lease; and all payments so made and all things so
done and performed by Lender shall be as effective to prevent the rights of the
landlord from being forfeited or adversely affected because of any default under
the Lease as the same would have been if done and performed by the landlord.

5.Tenant represents to Lender that Tenant has not (i) made a general assignment
for the benefit of creditors; (ii) filed any voluntary petition in bankruptcy or
suffered the filing of a petition by Tenant's creditors; (iii) had a receiver
appointed with respect to its assets; (iv) suffered an attachment or levy of its
assets; (v) admitted in writing its inability to pay its debts as they become
due, or (vi) made an offer of settlement, extension or composition to its
creditors generally.

6.Tenant acknowledges that Landlord will execute and deliver to Lender an
assignment of the Lease as security for said loan, and Tenant hereby expressly
consents to such assignment.  Accordingly, Landlord and Tenant agree that
Tenant, after receiving notice from Lender that the Premises is subject to the
ownership or control of Lender pursuant to rights granted to Lender in the
Mortgage, or otherwise, shall pay to Lender, or to such other person or entity
as may be designated by Lender, all rent, additional rent, or other monies and
payments thereafter due and to become due to Landlord under the Lease.  No
person or entity who exercises a right arising under the Mortgage, or otherwise,
to receive rents payable by Tenant under the Lease shall thereby become
obligated to Tenant for the performance of any of the terms, covenants,
conditions or agreements of Landlord under the Lease unless and until such
person or entity acquires title to the Premises by whatever means.

7.Landlord and Tenant hereby certify to Lender that the Lease has been duly
executed by Landlord and Tenant and is in full force and effect; that the Lease
and any modifications and amendments specified herein are a complete statement
of the agreement between Landlord and Tenant with respect to the leasing of the
Premises, and the Lease has not been modified or amended except as specified
herein; that to the actual knowledge of Landlord and Tenant, no party to the
Lease is in default thereunder; that no rent under the Lease has been paid more
than thirty (30) days in advance of its due date; that the term of the Lease
commenced on _______________, 20____ and terminates on ___________________,
____; that Tenant has _______ (______) options to renew and extend the Lease for
a term of ________ (______) years each; that Tenant accepted delivery and is
presently in occupancy of the Premises as provided in the Lease; and that
Tenant, as of this date, has no charge, lien or claim of offset under the Lease,
or otherwise, against the rents or other charges due or to become due
thereunder.

8.Anything herein or in the Lease to the contrary notwithstanding, in the event
that Lender shall acquire title to the Premises by foreclosure or deed in lieu
thereof, Lender shall have no obligation nor incur any liability beyond Lender’s
interest, if any, in the Premises, and Tenant shall look exclusively to such
interest of Lender, if any, in the Premises, for the payment and discharge of
any obligations imposed upon Lender under the Lease.  Tenant agrees that with
respect to any money judgment which may be obtained or secured by Tenant against
Lender, Tenant shall look solely to the estate or interest owned by Lender in
the Premises, and Tenant will not collect or attempt to collect any such
judgment out of any other assets of Lender.

9.Unless and except as otherwise specifically provided herein, any and all
notices, elections, approvals, consents, demands, requests and responses thereto
("Communications") permitted or required to be given under this Agreement shall
be in writing, signed by or on behalf of the party giving the same, and shall be
deemed to have been properly given and shall be effective upon the earlier of
receipt thereof on the third day after or deposit thereof in the United States
mail, postage prepaid, certified with return receipt requested by messenger or
courier service, to the other party at the address of such other party set forth
hereinbelow or at such other address within the continental United States as
such other party may designate by notice specifically designated as a notice of
change of address and given in accordance herewith; provided, however, that the
time period in which a response to any Communication must be given shall
commence on the date of receipt thereof; and provided further that no notice of
change of address shall be effective with respect to Communications sent prior
to the time of receipt thereof. Receipt of Communications hereunder shall occur
upon actual delivery whether by, messenger or courier service to an individual
party or to an officer or general or limited partner of a party or to any agent
or employee of such party at the address of such party set forth hereinbelow,
subject to change as provided hereinabove.  An attempted delivery in accordance
with the foregoing, acceptance of which is refused or rejected, shall be deemed
to

E - 2

--------------------------------------------------------------------------------

 

be and shall constitute receipt; and an attempted delivery in accordance with
the foregoing by mail, messenger, or courier service (whichever is chosen by the
sender) which is not completed because of changed address of which no notice was
received by the sender in accordance with this provision prior to the sending of
the Communication shall also be deemed to be and constitute receipt.  Any
Communication, if given to Lender, must be addressed as follows, subject to
change as provided hereinabove: 

 

 

Atlantic Capital Bank

 

3280 Peachtree Road, N.E.

 

Suite 1600

 

Atlanta, Georgia  30305

 

Attn:  Mr. Patrick T. Hickey

 

 

with copy to:

, Esq.

 

, P.C.

 

Suite

 

Street

 

Atlanta, Georgia 303

and, if given to Tenant, must be addressed as follows, subject to change as
provided hereinabove:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Attn:

 

 

and, if given to Landlord, shall be addressed as follows:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Attn:

 

 

10.This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective heirs, legal representatives, successors,
successors-in-title and assigns.  When used herein, the term "landlord" refers
to Landlord and to any successor to the interest of Landlord under the Lease.

E - 3

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement under seal
as of the date first above written.

 

 

 

LENDER:

 

 

 

Signed, sealed and delivered

 

ATLANTIC CAPITAL BANK

in the presence of:

 

 

 

 

 

 

 

By:

 

Unofficial Witness

 

Title:

 

 

 

 

 

 

(BANK SEAL)

Notary Public

 

 

My Commission Expires:

 

 

 

 

 

[NOTARY SEAL]

 

 

[SIGNATURES CONTINUE ON NEXT PAGE]

E - 4

--------------------------------------------------------------------------------

 

 

 

 

TENANT:

 

 

 

Signed, sealed and delivered

 

 

in the presence of:

 

 

 

 

 

 

 

By:

 

Unofficial Witness

 

 

Name:

 

 

 

 

Title:

 

 

 

 

Notary Public

 

 

My Commission Expires:

 

 

 

 

 

[NOTARY SEAL]

 

 

[SIGNATURES CONTINUE ON NEXT PAGE]

E - 5

--------------------------------------------------------------------------------

 

 

 

 

LANDLORD:

 

 

 

Signed, sealed and delivered

 

 

in the presence of:

 

 

 

 

 

 

 

By:

 

Unofficial Witness

 

 

Name:

 

 

 

 

Title:

 

 

 

 

Notary Public

 

 

My Commission Expires:

 

 

 

 

 

[NOTARY SEAL]

 

 

 

 

 

E - 6

--------------------------------------------------------------------------------

 

Exhibit A

(Premises)

 

 